 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

$75,000,000 CREDIT AGREEMENT

 

among

 

BSPRT BB LOAN, LLC,

and

BSPRT FINANCE SUB-LENDER II, LLC,
as Borrowers,

 

BENEFIT STREET PARTNERS REALTY TRUST, INC.,
as Guarantor,

 

The Several Lenders
from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,
as Sole Lead Arranger and Bookrunner,

 

and

 

BARCLAYS BANK PLC,
as Administrative Agent

 

Dated as of September 19, 2017

 



 

 

 

 

 

Table of Contents

 

    Page       Section 1 DEFINITIONS 1       1.1 Defined Terms 1       1.2 Other
Definitional Provisions 30       Section 2 AMOUNT AND TERMS OF REVOLVING CREDIT
COMMITMENT 30       2.1 Revolving Credit Commitments 30       2.2 Procedure for
Revolving Credit Borrowing 31       2.3 Repayment of Loans; Evidence of Debt 31
      2.4 Extension of Revolving Credit Termination Date 32       2.5 Commitment
Fees, etc. 35       2.6 Termination or Reduction of Revolving Credit Commitments
35       2.7 Optional Prepayments 35       2.8 Mandatory Prepayments 36      
2.9 Conversion and Continuation Options 36       2.10 Minimum Amounts and
Maximum Number of Eurodollar Tranches 36       2.11 Interest Rates and Payment
Dates 36       2.12 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin 37       2.13 Inability to Determine Interest Rate 37      
2.14 Pro Rata Treatment and Payments 38       2.15 Requirements of Law 40      
2.16 Taxes 41       2.17 Indemnity 44       2.18 Illegality 45       2.19 Change
of Lending Office 45       2.20 Replacement of Lenders under Certain
Circumstances 45       2.21 [Intentionally Omitted] 46       2.22 Defaulting
Lender 46       2.23 Borrower Representative 47       Section 3 REPRESENTATIONS
AND WARRANTIES 48       3.1 Financial Condition 48

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       3.2 No Change 48       3.3 Corporate Existence; Compliance with
Law; Special Purpose Entity 49       3.4 Corporate Power; Authorization;
Enforceable Obligations 49       3.5 No Legal Bar 49       3.6 No Material
Litigation 49       3.7 No Default 50       3.8 [Intentionally Omitted] 50      
3.9 Taxes 50       3.10 Federal Regulations 50       3.11 Labor Matters 50      
3.12 ERISA 50       3.13 Investment Company Act; Other Regulations 51       3.14
[Intentionally Omitted] 51       3.15 Use of Proceeds 51       3.16
Environmental Matters 51       3.17 Accuracy of Information, etc. 51       3.18
Security Documents 52       3.19 Representations and Warranties Regarding
Borrowing Base Assets 52       3.20 Solvency 52       3.21 REIT Status;
Guarantor Tax Status 52       3.22 Insurance 52       3.23 Compliance with
Anti-Terrorism, Embargo and Anti-Money Laundering Laws 52       Section 4
CONDITIONS PRECEDENT 53       4.1 Conditions to the Closing Date 53       4.2
Conditions to Each Extension of Credit 55       4.3 Conditions to the Addition
of a Borrowing Base Asset 56       4.4 Conditions to the Release of a Borrowing
Base Asset 57       Section 5 AFFIRMATIVE COVENANTS 58       5.1 Financial
Statements 58

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       5.2 Certificates; Other Information 59       5.3 Payment of
Obligations 59       5.4 Conduct of Business and Maintenance of Existence 60    
  5.5 Maintenance of Property; Insurance 60       5.6 Inspection of Property;
Books and Records; Discussions 60       5.7 Notices 60       5.8 Further
Assurances 63       5.9 Servicing of Borrowing Base Assets 63       5.10 Cash
Management 64       5.11 Borrowing Base Reports 64       5.12 Taxes 64      
5.13 Disclosable Events 65       5.14 Appraisals 65       5.15 Additional
Collateral 65       Section 6 NEGATIVE COVENANTS 65       6.1 Financial
Condition Covenants 66       6.2 Indebtedness 66       6.3 Limitation on Liens
66       6.4 Limitation on Fundamental Changes 66       6.5 Dispositions 67    
  6.6 Restricted Payments 67       6.7 Investments 67       6.8 Limitation on
Modifications of Organizational Documents 67       6.9 Transactions with
Affiliates 68       6.10 [Intentionally Omitted] 68       6.11 Limitation on
Changes in Fiscal Periods 68       6.12 Limitation on Negative Pledge Clauses 68
      6.13 Limitation on Restrictions on Subsidiary Distributions 68       6.14
Limitation on Lines of Business 68       6.15 [Intentionally Omitted] 68

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       6.16 Limitation on Modifications to Borrowing Base Assets 69    
  6.17 Servicing of Borrowing Base Assets 69       6.18 REIT Status 69      
6.19 [Intentionally Omitted] 69       6.20 Special Purpose Entity 69       6.21
[Intentionally Omitted] 69       6.22 Disclosable Events 69       Section 7
EVENTS OF DEFAULT 70       7.1 Events of Default 70       Section 8 THE
ADMINISTRATIVE AGENT 73       8.1 Appointment 73       8.2 Delegation of Duties
73       8.3 Exculpatory Provisions 73       8.4 Reliance by Administrative
Agent 74       8.5 Notice of Default 74       8.6 Non-Reliance on Administrative
Agent and Other Lenders 75       8.7 Indemnification 75       8.8 Administrative
Agent in Its Individual Capacity 75       8.9 Successor Administrative Agent 76
      8.10 Authorization to Release Liens and Guarantees 76       8.11 The
Arranger 76       8.12 No Duty to Disclose 76       8.13 Waiver 77       Section
9 MISCELLANEOUS 77       9.1 Amendments and Waivers 77       9.2 Notices 78    
  9.3 No Waiver; Cumulative Remedies 79       9.4 Survival of Representations
and Warranties 79       9.5 Payment of Expenses 80       9.6 Successors and
Assigns 81

 

 -iv- 

 

 

Table of Contents

(continued)

 

    Page       9.7 Adjustments; Set-off 86       9.8 Counterparts 87       9.9
Severability 87       9.10 Integration 87       9.11 Governing Law 87       9.12
Submission To Jurisdiction; Waivers 88       9.13 Acknowledgements 88       9.14
Confidentiality 89       9.15 Release of Guarantee Obligations 89       9.16
Accounting Changes 90       9.17 Waivers of Jury Trial 90       9.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 90      
9.19 Joint and Several Liability 91

 

 -v- 

 

 

ANNEX:

 

ACommitments

BRepresentations and Warranties Regarding Borrowing Base Assets

 

SCHEDULES:

 

1.1(a)Disqualified Institutions

3.18Filing Offices

 

EXHIBITS:

 

A-1Form of Guarantee and Collateral Agreement

A-2Form of Pledge Agreement

BForm of Compliance Certificate

CForm of Closing Certificate

D-1Form of Servicing Agreement Joinder (Situs)

D-2Form of Servicing Agreement Joinder (Wells)

EForm of Assignment and Assumption

FForm of Note

G-1Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

G-2Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)

G-3Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

G-4Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

HForm of Borrowing Notice

IIntentionally Omitted

JIntentionally Omitted

KForm of Borrowing Base Certificate

LForm of Conversion/Continuation Notice

MForm of Prepayment Notice

 

 -vi- 

 

 

CREDIT AGREEMENT, dated as of September 19, 2017, among BSPRT BB LOAN, LLC, a
Delaware limited liability company (“Borrower Representative”), BSPRT FINANCE
SUB-LENDER II, LLC, a Delaware limited liability company (“BSPRT Finance
Sub-Lender” and, together with Borrower Representative, the “Borrowers”, and
each a “Borrower”), BENEFIT STREET PARTNERS REALTY TRUST, INC., a Maryland
corporation (the “Guarantor”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BARCLAYS BANK PLC, as sole lead arranger and bookrunner (in such
capacity, the “Arranger”) and BARCLAYS BANK PLC, as administrative agent (in
such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested the Lenders provide a senior secured
revolving loan facility in an aggregate principal amount of $75,000,000, with
the proceeds thereof to be used by the Borrowers or their Affiliates (a) to
originate loans or other eligible assets pursuant to the Borrowers’ investment
guidelines and (b) for operating expenses and general corporate purposes of the
Borrowers;

 

WHEREAS, the Lenders are willing to make such a revolving loan facility
available upon and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1     DEFINITIONS

 

1.1         Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Act of Insolvency”: with respect to any Person, (a)  the filing of a decree or
order for relief by a court having jurisdiction over such Person or any
substantial part of its assets or property in an involuntary case under any
applicable Debtor Relief Law now or hereafter in effect which (i) results in the
entry of an order for relief or (ii) is not dismissed within 90 days, (b) the
appointment by a court having jurisdiction over such Person or any substantial
part of its assets or property, of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its assets or property and such appointment shall remain unstayed and in
effect for a period of 90 days, (c) an order by a court having jurisdiction over
such Person or any substantial part of its assets or property ordering the
winding up or liquidation of such Person’s affairs, and such order shall remain
unstayed and in effect for a period of 90 days, (d) the commencement by such
Person of a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, (e) the consent by such Person to the entry of an order for
relief in an involuntary case under any Debtor Relief Law, (f) the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, (g) the
making by such Person of any general assignment for the benefit of creditors, or
(h) the admission by such Person in writing in connection with a legal
proceeding of the inability of such Person to pay its debts generally as they
become due.

 

 

 

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ability to exercise voting power, by
contract or otherwise; provided that the right to designate a member of a board
or manager of a Person will not, by itself, be deemed to constitute “control”.

 

“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Margin”: (a) with respect to Eurodollar Loans, 2.75% and (b) with
respect to Base Rate Loans, 1.75%.

 

“Appraisal”: an appraisal of the underlying Real Property securing any Eligible
Asset prepared by a state licensed or state certified, nationally recognized
appraiser, in accordance with the Uniform Standards of Professional Appraisal
Practice of the Appraisal Foundation and in compliance with the requirements of
Title 11 of the Financial Institutions Reform, Recovery and Enforcement Act of
1989 and the Interagency Appraisal and Evaluation Guidelines and utilizing
customary valuation methods, such as the income, sales/market or cost
approaches, as any of the same may be updated by recertification from time to
time by the appraiser performing such appraisal.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender and which is not a Disqualified Institution.

 

“Arranger”: as defined in the preamble hereto.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Available Borrowing Capacity”: with respect to any Person, on any date of
determination, the total unrestricted borrowing capacity which may be drawn
(taking into account required reserves and discounts) upon by such Person or its
Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion, under
committed credit facilities or repurchase agreements which provide financing to
such Person or its Subsidiaries.

 

  2

 

 

“Available Revolving Credit Commitment”: with respect to any Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Credit
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”: Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

 

“Bank Secrecy Act”: the Bank Secrecy Act, 31 CFR 103, as amended from time to
time.

 

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month. For purposes hereof: “Prime Rate”
shall mean the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar
Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Benefited Lender”: as defined in Section 9.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” and “Borrowers”: as defined in the preamble hereto.

 

  3

 

 

“Borrower Account”: any account of any Borrower designated by such Borrower in
writing to the Administrative Agent from time to time, which account, as an
initial matter with respect to each Borrower, shall be the account of such
Borrower set forth in the Collection Account Control Agreement to which such
Borrower is a party.

 

“Borrower Representative”: as defined in the preamble hereto.

 

“Borrowing Base”: subject to the Concentration Limit, as of any date of
determination, an amount equal to:

 

(a)          70% of the Borrowing Base Asset Amount for all Borrowing Base
Assets which were originated by a Borrower or an Affiliate no earlier than
ninety (90) days prior to such date of determination, as certified by Borrower
Representative in accordance with Section 4.3(c);

 

(b)          60% of the Borrowing Base Asset Amount for all Borrowing Base
Assets which were originated by a Borrower or an Affiliate between
ninety-one (91) days and one hundred and twenty (120) days prior to such date of
determination, as certified by Borrower Representative in accordance with
Section 4.3(c);

 

(c)          40% of the Borrowing Base Asset Amount for all Borrowing Base
Assets which were originated by a Borrower or an Affiliate between one hundred
and twenty-one (121) days and one hundred and fifty (150) days prior to such
date of determination, as certified by Borrower Representative in accordance
with Section 4.3(c);

 

(d)          25% of the Borrowing Base Asset Amount for all Borrowing Base
Assets which were originated by a Borrower or an Affiliate between one hundred
and fifty-one (151) days and one hundred and eighty (180) days prior to such
date of determination, as certified by Borrower Representative in accordance
with Section 4.3(c); and

 

(e)          0% of the Borrowing Base Asset Amount for any Borrowing Base Assets
which were originated by a Borrower or an Affiliate earlier than one hundred and
eighty-one (181) days prior to such date of determination, as certified by
Borrower Representative in accordance with Section 4.3(c).

 

“Borrowing Base Addition Notice”: as defined in Section 4.3(a).

 

“Borrowing Base Approval Notice”: as defined in Section 4.3(b).

 

“Borrowing Base Asset”: each Eligible Asset included in the Borrowing Base on
the Closing Date or subsequently added to the Borrowing Base pursuant to
Section 4.3.

 

“Borrowing Base Asset Amount”: with respect to any Borrowing Base Asset, the
lesser of (i) the outstanding principal balance of the portion of the Borrowing
Base Asset owned by a Borrower and (ii) the purchase price paid by such Borrower
or its Affiliate to a third party to acquire such Borrowing Base Asset, if
applicable, plus, in either circumstance, the amount of any future advances made
by such Borrower following the addition of the Borrowing Base Asset to the
Borrowing Base; provided that unfunded future advance obligations in respect of
any Eligible Asset that exist when such asset first became a Borrowing Base
Asset shall be disregarded when calculating the Borrowing Base Asset Amount
until such time as such unfunded future advances are funded by such Borrower.

 

  4

 

 

“Borrowing Base Asset Documents”: all documents, instruments, agreements,
assignments and certificates, including without limitation, any and all loan or
credit agreements, notes, allonges or endorsements, mortgages, assignments of
leases and rents, security agreements, pledge agreements, assignments of
contracts, environmental indemnities, guaranties, mortgagee’s title insurance
policies, opinions of counsel, evidences of authorization or incumbency, escrow
instructions and UCC-1 financing statements, as may be applicable, that are or
may be executed (and acknowledged where applicable) and recorded and filed by an
Underlying Obligor in connection with a Borrowing Base Asset, as the same may be
amended or otherwise modified from time to time in accordance with this
Agreement. Borrowing Base Asset Documents shall also include all agreements,
permits, assurances and other instruments (such as permits and approvals) that
may be delivered to the applicable Borrower by the Underlying Obligor pursuant
to the Borrowing Base Asset Documents.

 

“Borrowing Base Certificate”: a certificate, appropriately completed that
calculates the Maximum Facility Availability, substantially in the form of
Exhibit K (with such modifications as to format and presentation as may be
reasonably requested by the Administrative Agent upon five Business Days’
notice), together with all supporting documentation reasonably requested by the
Administrative Agent.

 

“Borrowing Base Conditions”: with respect to any asset, each of the following
conditions:

 

(a)          the applicable Borrower shall own 100% of such asset;

 

(b)          such asset shall not be a Defaulted Asset;

 

(c)          such asset shall be originated by the applicable Borrower or its
Affiliate not more than 180 days before becoming a Borrowing Base Asset, and
shall not have been modified in any material respect since its origination
except as disclosed to the Administrative Agent prior to becoming a Borrowing
Base Asset or otherwise in accordance with this Agreement;

 

(d)          other than pursuant to the Loan Documents, the applicable
Borrower’s interest in such asset is not subject to any Lien, negative pledge or
other encumbrance;

 

(e)          in the case of a senior or pari passu co-lender interest or
participation in a commercial mortgage loan, either (i) the applicable Borrower,
or an Affiliate of such Borrower together with such Borrower, owns at least 50%
of the initial aggregate principal amount of such loan or (ii) the applicable
Borrower or an Affiliate of such Borrower shall serve as the administrative
agent with respect to such loan and shall directly hold a co-lender interest or
participation in such loan large enough to block any lender vote under the
underlying loan documentation;

 

  5

 

 

(f)           the Loan to Value Ratio with respect to such asset shall not
exceed 80% (or in the case of a mezzanine loan, shall not exceed 85%) ; provided
that for such asset to initially be included in the Borrowing Base, an Appraisal
of the related Real Property shall have been conducted not more than 180 days
prior to becoming a Borrowing Base Asset;

 

(g)          the Guarantor believes, in its reasonable, good faith judgment,
that such asset can be alternately financed in accordance with the Guarantor’s
standards for similar assets including, but not limited, to (i) such asset
satisfying all criteria necessary to qualify as an “eligible asset” (or similar
term) under one or more of the Guarantor’s or its Subsidiaries’ credit or
repurchase facilities, (ii) the Guarantor’s or its Affiliates’ ability to sell a
senior participation or mortgage interest in such asset or (iii) the Guarantor’s
or its Subsidiaries’ ability to contribute such asset to a securitized financing
vehicle or similar structure sponsored by the Guarantor;

 

(h)          such asset shall be secured (or, in the case of a mezzanine loan,
the mortgage loan to which it is related is secured) by a mortgage on Real
Property that is the subject of an Appraisal that has been delivered to the
Administrative Agent at the time such loan becomes a Borrowing Base Asset;

 

(i)           such asset is not a construction loan, a land loan or a
condominium conversion loan;

 

(j)           the representations and warranties for assets of that type set
forth in the applicable part of Annex B are true and correct in all material
respects (except as disclosed in writing to the Administrative Agent in an
Exception Report prior to approval of such Borrowing Base Asset pursuant to
Section 4.3 and otherwise from time to time);

 

(k)          none of the Real Property securing such loan shall have any
material environmental, structural, title or other defects, and not be subject
to any condemnation proceeding, that in any event would give rise to a material
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;

 

(l)           the Underlying Obligor under such asset is an entity organized
under the laws of a state of the United States of America or the District of
Columbia;

 

(m)         such asset is denominated in Dollars;

 

(n)          the underlying Real Property with respect to such loan shall be
located within any state of the United States of America or the District of
Columbia; and

 

(o)          except as approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed), the Underlying Obligor shall have no
Indebtedness other than such loan and unsecured trade payables incurred in the
ordinary course of business.

 

  6

 

 

Notwithstanding anything to the contrary, the failure of any asset proposed to
be added as a Borrowing Base Asset to comply with any of the foregoing
conditions will not preclude the addition of such asset as a Borrowing Base
Asset so long as the Administrative Agent has consented to the addition, and if
such consent is given, the applicable Borrowing Base Condition will be modified
with respect to such asset for so long as such asset is a Borrowing Base Asset.

 

Upon any asset ceasing to qualify as an Eligible Asset, such loan shall no
longer be included in the Borrowing Base unless otherwise approved in writing by
the Administrative Agent. Within five Business Days after becoming aware of any
such disqualification, Borrower Representative shall deliver to the
Administrative Agent a certificate reflecting such disqualification, together
with the identity of the disqualified loan, a statement as to whether any
Material Default or Event of Default arises as a result of such
disqualification, and a calculation of the Borrowing Base attributable to such
loan.

 

“Borrowing Base Disapproval Notice”: as defined in Section 4.3(b).

 

“Borrowing Date”: any Business Day specified by Borrower Representative as a
date on which the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from Borrower Representative, substantially in the form of,
and containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

 

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which (i) commercial banks
(A) in the State of New York, (B) solely with respect to Wells Fargo Bank,
National Association for purposes of Section 5.10(a), the State of North
Carolina, and (C) solely with respect to Situs Asset Management LLC for purposes
of Section 5.10(a), any other State in which any account maintained by it with
respect to the Borrowing Base Assets is located, or (ii) the New York Stock
Exchange, are authorized or required by law to close and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”: with respect to any Person, the amount of all
obligations of such Person, as a lessee to pay rent or other amounts under a
lease of (or other agreement conveying the right to use) Property to the extent
such obligations are required to be classified and accounted for as a capital
lease on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligation shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: as of any date of determination, (i) marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States and (ii) time deposits, certificates of deposit, money
market accounts or banker’s acceptances of any investment grade rated commercial
bank, in each case maturing within 30 days after such date.

 

  7

 

 

“Cash Liquidity”: with respect to any Person, on any date of determination, the
sum of (i) unrestricted cash, plus (ii) Available Borrowing Capacity, plus
(iii) Cash Equivalents.

 

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control”: the occurrence of any of the following events:

 

(a)          any consummation of a merger, amalgamation or consolidation of the
Guarantor with or into another entity or any other reorganization occurs and
more than fifty percent (50%) of the combined voting power of the continuing or
surviving entity’s stock or other ownership interest in such entity outstanding
immediately after such merger, amalgamation, consolidation or such other
reorganization is not owned directly or indirectly by Persons who were
stockholders or holders of such other ownership interests in the Guarantor
immediately prior to such merger, amalgamation, consolidation or other
reorganization;

 

(b)          any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all Capital Stock of the Guarantor entitled to vote
generally in the election of directors, members or partners of 20% or more other
than Controlled Affiliates of the Guarantor, or to the extent such interests are
obtained through a public market offering or secondary market trading;

 

(c)          the Guarantor shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding Capital
Stock of any Intermediate Pledgor;

 

(d)          the Guarantor (or any entity managed or controlled by the Guarantor
or any of its Affiliates) shall cease to be the sole general partner of the
Operating Partnership Pledgor;

 

  8

 

 

(e)          any Intermediate Pledgor shall cease to own directly and control,
of record and beneficially, 100% of each class of outstanding Capital Stock of
any Borrower which is a direct Subsidiary of such Intermediate Pledgor; or

 

(f)           any transfer of all or substantially all of any Borrower’s or the
Guarantor’s assets (other than any securitization transaction or any repurchase
or other similar transactions in the ordinary course of such Borrower’s or the
Guarantor’s business).

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be no later than
September 19, 2017.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: collectively, the collateral upon which Liens have been granted
pursuant to the Security Documents.

 

“Collection Account”: a deposit account with the Deposit Bank in the name of a
Borrower subject to a Lien of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collection Account Control Agreements” means (i) that certain Deposit Account
Control Agreement, dated as of September 19, 2017, by and among Borrower
Representative, the Administrative Agent and the Deposit Bank, and (ii) that
certain Deposit Account Control Agreement, dated as of September 19, 2017, by
and among BSPRT Finance Sub-Lender, the Administrative Agent and the Deposit
Bank, in each case as amended, restated, supplemented or otherwise modified from
time to time, and each providing to the Administrative Agent “control” of the
applicable Collection Account within the meaning of Article 9 of the Uniform
Commercial Code, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Collections”: with respect to any Borrowing Base Asset:

 

(a)          all scheduled payments of principal and principal prepayments, all
insurance proceeds and all guaranty payments and net proceeds of any
liquidations, sales, dispositions or securitizations received by the Borrower,
in each case, attributable to the principal of such Borrowing Base Asset;

 

(b)          all payments and collections attributable to interest on such
Borrowing Base Asset, including, without limitation, all scheduled payments of
interest and payments of interest relating to principal prepayments, all
guaranty payments attributable to interest and net proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such
Borrowing Base Asset received by the Borrower; and

 

(c)          amendment fees, late fees, waiver fees or other amounts received in
respect of such Borrowing Base Asset.

 

For the avoidance of doubt, Collections shall not include fees and
reimbursements paid to the Servicers pursuant to the applicable Servicing
Agreement, origination fees and expense deposits paid by any Underlying Obligor
in connection with the origination and closing of any Borrowing Base Asset, any
reimbursement for out-of-pocket costs and expenses or any amounts deposited into
an escrow reserve pursuant to and in accordance with the related Borrowing Base
Asset Documents.

 

  9

 

 

“Commitment Fee Rate”: as defined in the Fee Letter.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001(a)(14)
of ERISA or is part of a group that includes any Borrower and that is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of any Plan subject to Section 412 or 430 of the Code, Section 414(b),
(c), (m) or (o) of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Concentration Limit”: at all times, mezzanine loans do not in the aggregate
exceed 25% of the Borrowing Base.

 

“Conduit Lender Pledgor”: as defined in the definition of Intermediate Pledgor.

 

“Consolidated Net Income”: with respect to any Person, for any period, the
amount of consolidated net income (or loss) of such Person and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Controlled Affiliate”: any Person that, directly or indirectly, is controlled
by the Guarantor. For purposes of this definition, “control” of a Person means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise; provided that the right to designate a
member of a board or manager of a Person will not, by itself, be deemed to
constitute “control”.

 

“Conversion/Continuation Notice”: a Conversion/Continuation Notice substantially
in the form of Exhibit L.

 

“Convertible Debt Securities”: debt securities, the terms of which provide for
conversion into Capital Stock, cash by reference to such Capital Stock or a
combination thereof.

 

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.

 

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

  10

 

 

“Defaulted Asset”: any Borrowing Base Asset (a) that is 30 days or more
delinquent in the payment of principal, interest, fees or other amounts payable
under the terms of the related loan documents or other asset documentation or,
with respect to a senior or pari passu co-lender interest or participation in a
commercial mortgage loan, the underlying commercial mortgage loan is 30 days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related loan documents or other asset
documentation, (b) for which there is a breach of the applicable representations
and warranties set forth on Annex B (except as has been disclosed to the
Administrative Agent in an Exception Report prior to approval of such Borrowing
Base Asset pursuant to Section 4.3) that results in a determination by
Administrative Agent in its sole and absolute discretion, exercised in good
faith, that such breach could reasonably be expected to have a material adverse
effect on the market value of a Borrowing Base Asset or the underlying Real
Property, (c) to which an Act of Insolvency shall have occurred with respect to
the Underlying Obligor, (d) as to which a material non-monetary event of default
shall have occurred beyond any applicable notice or cure period under any
related Borrowing Base Asset Documents, including, without limitation, with
respect to any senior or pari passu co-lender interest or participation in a
commercial mortgage loan, any document related to the underlying commercial
mortgage loan, or (e) for which the related Borrowing Base Asset Documents have
been amended in a manner which does not constitute a Permitted Modification, in
each case, without regard to any waivers or modifications of, or amendments to,
the related Borrowing Base Asset Documents, other than those that were disclosed
in writing to the Administrative Agent prior to the date such Borrowing Base
Asset was approved for inclusion in the Borrowing Base or which are otherwise
entered into in accordance with this Agreement.

 

“Defaulting Lender”: subject to Section 2.22(b), any Lender that:

 

(a)          has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and Borrower Representative in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due,

 

(b)          has notified Borrower Representative or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied),

 

(c)          has failed, within three Business Days after written request by the
Administrative Agent or Borrower Representative, to confirm in writing to the
Administrative Agent and Borrower Representative that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower Representative),
or

 

  11

 

 

(d)          has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to Borrower Representative and each Lender.

 

“Deposit Bank”: Wells Fargo Bank, National Association, or any other deposit
bank mutually agreed upon between the applicable Borrower and the Administrative
Agent.

 

“Disclosable Event”: as defined in Section 5.13.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Institution”: on any date, any Person specified on
Schedule 1.1(a); provided that “Disqualified Institutions” shall exclude any
Person that Borrower Representative has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“EBITDA”: with respect to any Person, for any period, such Person’s Consolidated
Net Income, excluding the effects of such Person’s and its Subsidiaries’
interest expense with respect to Indebtedness, taxes, depreciation,
amortization, asset write-ups or impairment charges, provisions for loan losses,
and changes in mark-to-market value(s) (both gains and losses) of financial
instruments and noncash compensation expenses, all determined on a consolidated
basis in accordance with GAAP.

 

  12

 

 

“EEA Financial Institution”: any of (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Asset”: any asset that is either (i) a commercial mortgage loan,
(ii) a senior or pari passu co-lender interest or participation in a commercial
mortgage loan or (iii) a mezzanine loan, provided that the applicable Borrower
has provided reasonably satisfactory evidence that any other repurchase,
warehouse or similar facility entered into by an Affiliate of such Borrower has
preliminarily approved of such mezzanine loan for such facility, and in each
case, which satisfies each of the Borrowing Base Conditions.

 

“Eligible Assignee”: any (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Corporation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, (c) a finance company, insurance company, or
other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (in its name or under management) total assets in excess of
$250,000,000, (d) a Lender, any Affiliate of a Lender, or any Approved Fund, and
(e) any other Person approved by the Administrative Agent and the Borrowers;
provided that no Disqualified Institutions may be considered an Eligible
Assignee. For the avoidance of doubt, any Disqualified Institution is subject to
Section 9.6(f).

 

“Environmental Claim”: any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened, instituted, or completed pursuant to any applicable Environmental
Law.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, agreements or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

  13

 

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or,
except in the case of Section 9.5, indemnities), of any Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 A.M. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that, if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided further that, if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.

 

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

 

  14

 

 

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Section 7.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exception Report”: as defined in Section 4.3(d).

 

“Exchange Act”: as defined in the definition of “Change of Control”.

 

“Existing Termination Date”: as defined in Section 2.4(a).

 

“Extending Lender”: as defined in Section 2.4(b).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FCPA”: the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.,
as amended from time to time.

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

 

“Fee Letter”: the Fee Letter, dated as of the Closing Date, by and among the
Borrowers, the Arranger and the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Fixed Charges”: with respect to any Person, for any period, the amount of
interest paid in cash with respect to Indebtedness as shown on such Person’s
consolidated statement of cash flow in accordance with GAAP as offset by the
amount of receipts pursuant to net receive interest rate swap agreements of such
Person and its consolidated Subsidiaries during the applicable period.

 

  15

 

 

“Fund”: any Person (other than a natural person) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to Borrower Representative and the
Lenders.

 

“Funds From Operations”: for any Person for any period, the sum of
(a) Consolidated Net Income for such period plus (b) depreciation and
amortization expense determined in accordance with GAAP; provided that, there
shall not be included in such calculation (i) any proceeds of any insurance
policy other than rental or business interruption insurance received by such
Person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP or (iii) any capital gains and taxes on capital gains.

 

“GAAP”: generally accepted accounting principles in the United States of America
consistently applied as in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by each Borrower and the Guarantor on the Closing
Date, substantially in the form of Exhibit A-1, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (A) an amount equal to the maximum stated amount of the primary obligation in
respect of which such Guarantee Obligation is made and (B) the maximum stated
amount for which such guaranteeing person may be liable pursuant to the terms of
the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Borrower Representative in good faith.

 

  16

 

 

“Guarantor”: as defined in the preamble hereto.

 

“Hazardous Materials”: any and all substances (whether solid, liquid or gas)
defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Loan Parties providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Hedge Recourse Indebtedness”: with respect to any Person, on any date of
determination, the amount of obligations in respect of Hedge Agreements for
which such Person has recourse liability, equal to the net amount that would be
payable (giving effect to netting) at such time if such Hedge Agreements were
terminated, exclusive of recourse liability that is limited to obligations
relating to customary nonrecourse carve-outs.

 

“Indebtedness”: with respect to any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person), (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such unsecured trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered, (c) Indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person, (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person, (e) Capital Lease Obligations of such Person, (f) obligations of such
Person under repurchase agreements or like arrangements, (g) Indebtedness of
others guaranteed by such Person to the extent of such guarantee, and (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person. Notwithstanding the foregoing,
non-Recourse Indebtedness owing pursuant to a securitization transaction such as
a REMIC securitization, a collateralized loan obligation transaction or other
similar securitization shall not be considered Indebtedness for any Person.

 

  17

 

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

“Indemnitee”: as defined in Section 9.5.

 

“Independent Director”: an individual who has prior experience as an independent
director, independent manager or independent member with at least three years of
employment experience and who is provided by CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company, Lord Securities Corporation or, if none of those companies
is then providing professional Independent Directors, another nationally
recognized company reasonably approved by the Administrative Agent, in each case
that is not an Affiliate of any Borrower and that provides professional
Independent Directors and other corporate services in the ordinary course of its
business, and which individual is duly appointed as a member of the board of
directors or board of managers of such corporation or limited liability company
and is not, has not been at any time in the preceding five years, and will not
while serving as Independent Director be, any of the following:

 

(a)          a member, partner, equity holder (but excluding holders of public
stock or securities), manager, director, officer or employee of any Borrower,
the Guarantor or any of their respective equity holders or Affiliates (other
than (i) as an Independent Director of such Borrower or (ii) as an Independent
Director of an Affiliate of such Borrower that is not in the direct chain of
ownership of such Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity; provided that, such Independent Director is
employed by a company that routinely provides professional Independent
Directors);

 

(b)          a creditor, supplier or service provider (including a provider of
professional services) to any Borrower, the Guarantor or any of their respective
equity holders or Affiliates (other than through a nationally recognized company
that routinely provides professional Independent Directors and other corporate
services to the Guarantor, any single purpose entity equity holder, or any of
their respective equity holders or Affiliates in the ordinary course of
business);

 

(c)          a family member of any such member, partner, equity holder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(d)          a Person who controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

 

  18

 

 

An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director of a “special purpose
entity” affiliated with any Borrower or the Guarantor shall not be disqualified
from serving as an Independent Director if (x) such individual is provided by CT
Corporation or (y) the fees that such individual earns from serving as an
Independent Director of Affiliates of any Borrower and the Guarantor in any
given year constitute in the aggregate less than 5% of such individual’s annual
income for that year.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan and (b) as to any Eurodollar Loan, the
last day of such Interest Period and the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one month thereafter and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one month thereafter; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(a)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(b)          any Interest Period that would otherwise extend beyond the
Revolving Credit Termination Date shall end on the Revolving Credit Termination
Date or such due date, as applicable; and

 

(c)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

“Intermediate Pledgor”: each of Benefit Street Partners Realty Operating
Partnership, L.P. (the “Operating Partnership Pledgor”), a Delaware limited
partnership and/or BSPRT Finance, LLC (the “Conduit Lender Pledgor”), a Delaware
limited liability company.

 

“Interpolated Rate”: in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between:

 

(a)          the applicable LIBO Rate for the longest period (for which that
LIBO Rate is available) which is less than the Interest Period of such Loan; and

 

  19

 

 

(b)          the applicable LIBO Rate for the shortest period (for which that
LIBO Rate is available) which exceeds the Interest Period of such Loan,

 

each as of approximately 11:00 A.M. (London, England time) two Business Days
prior to the commencement of such Interest Period of such Loan.

 

“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock or other securities of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount of such investment required to be included on
the investor’s consolidated balance sheet in accordance with GAAP.

 

“Knowledge”: as of any date of determination, the then current actual (as
distinguished from imputed or constructive and without duty of further inquiry
or investigation) knowledge of (x) solely in the case of any Borrowing Base
Asset, any asset manager employed by Benefit Street Partners L.L.C. that is
responsible for the origination, acquisition and/or management of such Borrowing
Base Asset and (y) in all other cases, a Responsible Officer of any Borrower or
the Guarantor, as applicable. “Known” shall have a correlative meaning.

 

“Lender”: as defined in the preamble hereto.

 

“LIBO Rate”: as defined in the definition of “Eurodollar Base Rate”.

 

“Lien”: any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, hypothec, prior claim,
assignment, deposit arrangement, security interest, Uniform Commercial Code
financing statement or encumbrance of any kind on or otherwise relating to any
Person’s assets or properties in favor of any other Person or any preference,
priority or other security agreement or preferential arrangement of any kind.

 

“Loan”: as defined in Section 2.1.

 

“Loan Documents”: this Agreement, the Security Documents, the Servicing
Agreements, the Notes, the Fee Letter and any other letter agreements with
respect to fees payable to the Arranger, the Administrative Agent or the Lenders
and any agreements in connection with any of the foregoing.

 

“Loan Parties”: the Borrowers, the Intermediate Pledgors and the Guarantor.

 

  20

 

 

“Loan to Value Ratio”: with respect to any asset on any date of determination,
the ratio of (x) the aggregate outstanding debt (which shall include the
underlying loan and all debt senior to or pari passu with such loan) secured,
directly or indirectly, by the related real property, to (y) the aggregate value
of such Real Property as determined by (i) an Appraisal addressed to the
applicable Borrower or an Affiliate of such Borrower dated not earlier than
180 days prior to the date such asset becomes a Borrowing Base Asset or
(ii) with respect to an asset originated by such Borrower or an Affiliate
thereof more than 150 days prior to such date, at the Administrative Agent’s
sole option in accordance with Section 5.14, an Appraisal of the Real Property
underlying such asset commissioned by the Administrative Agent at the Borrowers’
expense.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, financial condition or operations of the Loan Parties, taken as a whole;
(b) the ability of the Loan Parties, taken as a whole, to perform their material
obligations under the Loan Documents; or (c) the legality, validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Material Default”: on any date of determination, any of the events specified in
(i) Section 7.1(a), 7.1(c) with respect to a Default in the observance or
performance of any agreement contained in Section 5.9, 5.10, 5.11, 6.2, 6.3.
6.4, 6.5, 6.7 or 6.18, 7.1(e), 7.1(f) or 7.1(k), whether or not any requirement
for the giving of notice, the lapse of time, or both, has been satisfied and
(ii) Section 7.1(c) with respect to the failure to comply with the financial
condition covenants set forth in Section 6.1 on such date after giving pro forma
effect to the Loans, extension of the Existing Termination Date or other action
to be taken by the Loan Parties on such date.

 

“Material Environmental Amount”: an amount or amounts payable with respect to
any Real Property directly or indirectly securing any Borrowing Base Asset in
the aggregate in excess of (x) with respect to the Guarantor or any Intermediate
Pledgor, $25,000,000, and (y) with respect to any Borrower, $1,000,000, for:
costs to comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation, damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
would reasonably be expected to give rise to liability under any Environmental
Law.

 

“Maximum Facility Availability”: at any date, an amount equal to the lesser of
(a) the Total Revolving Credit Commitments on such date and (b) the Borrowing
Base on such date.

 

“Money Laundering Control Act”: the Money Laundering Control Act of 1986, as
amended from time to time.

 

  21

 

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA and to which any Borrower, the
Guarantor or any Commonly Controlled Entity has an obligation to contribute.

 

“Non-Consenting Lender”: as defined in Section 2.20(b).

 

“Non-Excluded Taxes”: as defined in Section 2.16(a).

 

“Non-Recourse Indebtedness”: any Indebtedness other than Recourse Indebtedness.

 

“Non-U.S. Lender”: as defined in Section 2.16(e).

 

“Non-U.S. Participant”: as defined in Section 2.16(e).

 

“Note”: any promissory note evidencing any Loan.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrowers to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender) in each case that are required to
be paid by the Borrowers pursuant hereto or otherwise.

 

“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.

 

“Operating Partnership Pledgor”: as defined in the definition of Intermediate
Pledgor.

 

“Other Connection Taxes”: with respect to any Recipient, any Taxes that are
(i) imposed on a Recipient by a jurisdiction as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having (x) executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest in, enforced, or engaged in any
other transaction pursuant to any Loan Document, or (y) sold or assigned an
interest in any Loan or Loan Document) and (ii) imposed with respect to an
assignment, grant of participation, designation of a new office for receiving
payments by or on account of any Borrower, or other transfer of an interest in
any Loan or Loan Document.

 

  22

 

 

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery,
performance, registration of, enforcement of, receipt or perfection of a
security interest under or otherwise with respect to, this Agreement or any
other Loan Document, except any Other Connection Taxes imposed with respect to
an assignment or grant of a participation (other than an assignment made
pursuant to Section 2.20 or a participation made pursuant to clause (A) of
Section 9.6(d)).

 

“Participant”: as defined in Section 9.6(d).

 

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to Borrower Representative and the
Lenders.

 

“Payment Time”: with respect to payments to be made by Borrower hereunder,
(i) 4:00 P.M. (New York City time) on the due date thereof to the extent that
Barclays Bank PLC is the sole Lender hereunder, or (ii) 2:00 P.M. (New York City
time) on the due date thereof to the extent that one or more Lenders are not
Barclays Bank PLC or an Affiliate thereof.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Modification”: a consent, amendment, supplement, waiver, release or
other modification, subject to compliance with the Guarantor’s or its
Subsidiaries’ standards for similarly situated loans, participations and other
loan interests, which consent, amendment, supplement, waiver, release or other
modification (i) does not increase the loan amount or commitment of the
applicable Borrower to the Underlying Obligor, decrease the interest rate,
postpone the maturity date, release any material collateral or any underlying
guarantor or waive any financial covenants or (ii) result in such Borrowing Base
Asset ceasing to be an Eligible Asset, unless, in the case of either (i) or
(ii), such consent, amendment, supplement, waiver, release or other modification
is (x) previously approved by the Administrative Agent for such Borrowing Base
Asset in its reasonable discretion, (y) required by law or (z) constitutes
action that such Borrower is required to take pursuant to the terms of the
relevant Borrowing Base Asset Documents.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan, other than a
Multiemployer Plan, that is covered by Title IV or Section 412 of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA and with respect to
which the Borrower or the Guarantor could reasonably be expected to have
liability (contingent or otherwise).

 

“Platform”: any of DebtDomain, WatchDox, IntraLinks, SyndTrak or a substantially
similar electronic transmission system

 

  23

 

 

“Pledge Agreement”: the Pledge Agreement, to be executed and delivered by each
Intermediate Pledgor on the Closing Date, substantially in the form of
Exhibit A-2, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Pledged Stock”: as defined in the Pledge Agreement.

 

“Prepayment Notice”: a notice of prepayment of Loans pursuant to Section 2.5(a),
substantially in the form of Exhibit M.

 

“Prime Rate”: as defined in the definition of “Base Rate”.

 

“Principal Financial Officer”: the chief financial officer, any director (or
equivalent) or officer from time to time of the Guarantor with actual knowledge
of the financial affairs of the Guarantor and its Subsidiaries.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Proposed Borrowing Base Asset”: as defined in Section 4.3(a).

 

“Real Property”: with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.

 

“Recipient”: the Administrative Agent or any Lender.

 

“Recourse Indebtedness”: with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

 

“Register”: as defined in Section 9.6(c).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“REIT Status”: with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

  24

 

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived under
PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 51% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Responsible Officer”: the president, chief executive officer, managing director
or chief financial officer of the Guarantor.

 

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
any Person’s stockholders, partners or members (or the equivalent of any
thereof), or on account of any option, warrant or other right to acquire any
such dividend or other distribution or payment. Notwithstanding the foregoing,
the conversion of (including any cash payment upon the conversion of), payment
of any principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Loans, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Annex A, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original aggregate amount of the Total Revolving Credit Commitments is
$75,000,000.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the Total Revolving Extensions of Credit then outstanding).

 

  25

 

 

“Revolving Credit Termination Date”: September 19, 2019, as such date may be
extended pursuant to Section 2.4.

 

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of the aggregate principal amount of all Loans made by such Lender
then outstanding.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the Guarantee and Collateral Agreement, the Pledge
Agreement, the Collection Account Control Agreements and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document, as each may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Servicers”: Wells Fargo Bank, National Association, Situs Asset Management LLC
or any other servicer mutually agreed upon between Borrower Representative and
the Administrative Agent.

 

“Servicing Agreement Joinders”: the Situs Servicing Agreement Joinder and the
Wells Servicing Agreement Joinder.

 

“Servicing Agreements”: the Situs Servicing Agreement and the Wells Servicing
Agreement.

 

“Shareholder’s Equity”: with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a consolidated balance sheet of
such Person pursuant to GAAP.

 

“Situs Servicing Agreement”: the Servicing Agreement, dated as of January 31,
2017, by and between Benefit Street Partners, LLC and Situs Asset Management LLC
(as such agreement relates to Additional Owner Assets (as defined in the Situs
Servicing Agreement Joinder) only, to which Borrower Representative is a party
pursuant to the Situs Servicing Agreement Joinder, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Situs Servicing Agreement Joinder”: the Joinder to Servicing Agreement, dated
as of the Closing Date, by and between Borrower Representative and Situs Asset
Management LLC, substantially in the form of Exhibit D-1, relating to the Situs
Servicing Agreement.

 

  26

 

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Special Purpose Entity”: with respect to any Person, such Person’s
organizational documents provide that such Person shall (i) not engage in any
business, other than the origination, acquisition, ownership, hedging,
administering, financing, servicing, management, enforcement and disposition of
the Collateral, any Borrowing Base Asset and any Proposed Borrowing Base Asset,
all in accordance with the applicable provisions of the Loan Documents and
applicable Borrower’s organizational documents, (ii) not incur any Indebtedness
or other obligation, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than (A) obligations
under the Loan Documents, and (B) unsecured trade payables in the ordinary
course of its business which are no more than 90 days past due, and (C) as
otherwise expressly permitted under this Agreement, (iii) not make any loans or
advances to any Affiliate or third party and shall not acquire obligations or
securities of its Affiliates, in each case other than in connection with the
origination or acquisition of Borrowing Base Assets or Proposed Borrowing Base
Assets, (iv) pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from and solely to the extent of its own
assets, provided that the foregoing shall not require any member, partner or
shareholder of such Person to make any additional capital contributions to such
Person, (v) comply with the special purpose provisions of its certificate of
formation and limited liability company agreement, (vi) do all things necessary
to observe organizational formalities and to preserve its existence, and shall
not amend, modify, waive the “Special Purpose Provisions” of its Limited
Liability Company Agreement (as defined therein) in a manner so as to modify or
limit its obligations in accordance with this definition, without prior written
consent of the Required Lenders, (vii) maintain all of its books, records,
balance sheet and bank accounts separate from those of its Affiliates,
(viii) be, and at all times owns itself out to the public as, a legal entity
separate and distinct from any other entity (including any Affiliate), shall
correct any Known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, and shall not identify itself or any of
its Affiliates as a division of the other, (ix) maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall remain
Solvent, provided that the foregoing shall not require any member, partner or
shareholder of such Person to make any additional capital contributions to such
Person, (x) not engage in or suffer any Change of Control, dissolution, winding
up, liquidation, consolidation or merger in whole or in part, (xi) not commingle
its funds or other assets with those of any Affiliate or any other Person and
shall maintain its properties and assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or any other Person, (xii) not hold itself out to be
responsible for the debts or obligations of any other Person, (xiii) not,
without the prior written consent of its Independent Director, take any Act of
Insolvency, (xiv)(A) have at all times at least one Independent Director whose
vote is required to take any Act of Insolvency, and (B) provide the
Administrative Agent with up-to-date contact information for such Independent
Director and a copy of the agreement pursuant to which such Independent Director
consents to and serves as an “Independent Director” for such Person, (xv) ensure
that the organizational documents for such Person provide that, for so long as
any all Obligations remain outstanding, (A) that the Administrative Agent be
given at least five Business Days’ prior notice of the removal and/or
replacement of such Independent Director, together with the name and contact
information of the replacement Independent Director and evidence of the
replacement’s satisfaction of the definition of Independent Director, (B) that,
to the fullest extent permitted by law, and notwithstanding any duty otherwise
existing at law or in equity, such Independent Director shall consider only the
interests of such Person, including its respective creditors, in acting or
otherwise voting on the Act of Insolvency, and (C) that, except for duties to
such Person as set forth in the immediately preceding clause (including duties
to the holders of the Capital Stock in such Person or such Person’s respective
creditors solely to the extent of their respective economic interests in such
Person, but excluding (1) all other interests of the holders of the Capital
Stock in such Person, (2) the interests of other Affiliates of such Person, and
(3) the interests of any group of Affiliates of which such Person is a part),
the Independent Director shall not have any fiduciary duties to the holders of
the Capital Stock in such Person, any officer or any other Person bound by the
organizational documents of such Person; provided that, the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing,
(xvi) not enter into any transaction with an Affiliate of such Person except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction, (xvii) allocate fairly and reasonably any
overhead for shared office space and for services performed by an employee of an
Affiliate, (xviii) not pledge its assets to secure the obligations of any other
Person, (xix) not form, acquire or hold any Subsidiary or own any Capital Stock
in any other entity, in each case, other than such Person, and (xx) have one
natural person (who may be the Independent Director) that is not an economic
member of the company, that has signed its limited liability company agreement
and that, under the terms of such limited liability company agreement becomes a
special member of the company simultaneously with the resignation or dissolution
of the last remaining member of the company such that the company is continued
without dissolution.

 

  27

 

 

“Specially Designated Nationals List”: the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.

 

“State”: any state, commonwealth or territory of the United States of America,
in which the subject of such reference or any part thereof is located.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Guarantor.

 

  28

 

 

“Tangible Net Worth”: with respect to any Person, on any date of determination,
all amounts which would be included under capital or shareholder’s equity (or
any like caption) on a balance sheet of such Person pursuant to GAAP, minus
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and/or expenses, all on or as of such date.

 

“Tax”: any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges, whether computed on a separate, consolidated, unitary, combined
or other basis and any and all liabilities (including interest, fines, penalties
or additions with respect to any of the foregoing) with respect to the
foregoing.

 

“Termination Date Extension Request”: a written request by Borrower
Representative, in form and substance reasonably satisfactory to the
Administrative Agent, for the extension of the applicable Revolving Credit
Termination Date pursuant to Section 2.4.

 

“Total Indebtedness”: with respect to any Person, on any date of determination,
all Indebtedness of such Person (other than contingent liabilities not reflected
on such Person’s consolidated balance sheet), plus the proportionate share of
all Indebtedness (other than contingent liabilities not reflected on such
Person’s consolidated balance sheet) of all non-consolidated Affiliates of such
Person, on or as of such date of determination less the amount of Non-Recourse
Indebtedness owing by such Person pursuant to a securitization transaction such
as a REMIC securitization, a collateralized loan obligation transaction or other
similar securitization.

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”: as defined in Section 9.14.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Underlying Obligor”: the borrower under a Borrowing Base Asset.

 

“USA PATRIOT Act”: the United and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56), as amended from time to time.

 

  29

 

 

“Wells Servicing Agreement”: the Servicing Agreement, dated as of February 21,
2017, by and between Benefit Street Partners CRE Finance, LLC and Wells Fargo
Bank, National Association (as such agreement relates to Additional Owner Assets
(as defined in the Wells Servicing Agreement Joinder) only, to which BSPRT
Finance Sub-Lender is a party pursuant to the Wells Servicing Agreement Joinder,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Wells Servicing Agreement Joinder”: the Joinder to Servicing Agreement, dated
as of the Closing Date, by and between BSPRT Finance Sub-Lender and Wells Fargo
Bank, National Association, substantially in the form of Exhibit D-2, relating
to the Wells Servicing Agreement.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2         Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Guarantor and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)          All calculations of financial ratios set forth in Section 6.1 shall
be calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up
to 5.13.

 

Section 2     AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT

 

2.1         Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(the “Loans”) to the Borrowers from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
for such Lender which does not exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, the Total Revolving Extensions of Credit shall
at no time exceed the Maximum Facility Availability at such time. During the
Revolving Credit Commitment Period the Borrowers may use the Revolving Credit
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
Borrower Representative and notified to the Administrative Agent in accordance
with Sections 2.2 and 2.9; provided that, no Loan shall be made as a Eurodollar
Loan after the day that is one month prior to the Revolving Credit Termination
Date.

 

  30

 

 

(b)          The Borrowers shall repay all outstanding Loans on the Revolving
Credit Termination Date.

 

2.2         Procedure for Revolving Credit Borrowing. The Borrowers may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period; provided that, Borrower Representative shall deliver
to the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
(x) received by the Administrative Agent (i) prior to 2:00 P.M. (New York City
time) two Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) prior to 10:00 A.M. (New York City time) on the
requested Borrowing Date, in the case of Base Rate Loans and (y) accompanied by
a pro forma Borrowing Base Certificate). Each borrowing of Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple of $250,000 in excess thereof
(or, if the then aggregate Available Revolving Credit Commitments are less, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, if the then aggregate Available
Revolving Credit Commitments are less, such lesser amount). Upon receipt of any
such Borrowing Notice from Borrower Representative, the Administrative Agent
shall promptly notify each Lender thereof. Each Lender will make its Revolving
Credit Percentage of the amount of each borrowing of Loans available to the
Administrative Agent for the account of the applicable Borrower indicated on the
applicable Borrowing Notice at the Funding Office prior to 11:30 A.M. (New York
City time) on the Borrowing Date requested by Borrower Representative in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent in like
funds as received by the Administrative Agent.

 

2.3         Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
jointly and severally unconditionally promise to pay to the Administrative Agent
for the account of the appropriate Lender the then unpaid principal amount of
each Loan of such Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 7.1).
The Borrowers hereby further agree to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof, in each case, at the rates per annum, and on the dates,
set forth in Section 2.11.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

  31

 

 

(c)          The Administrative Agent, on behalf of the Borrowers, shall
maintain the Register pursuant to Section 9.6(c), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.

 

(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.3(b) shall, to the extent permitted by
applicable law and absent manifest error, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of such Borrower to repay (with applicable
interest) the Loans made to the Borrowers in accordance with the terms of this
Agreement.

 

(e)          Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrowers will promptly execute and deliver to such
Lender a Note evidencing any Loans of such Lender, substantially in the form of
Exhibit F, with appropriate insertions as to date and principal amount; provided
that, delivery of Notes shall not be a condition precedent to the occurrence of
the Closing Date or the making of Loans, if any, on the Closing Date.

 

2.4         Extension of Revolving Credit Termination Date. (a)  During the
period commencing not more than 180 days prior to, and ending not less than
90 days prior to the Revolving Credit Termination Date then in effect (the
“Existing Termination Date”) the Borrowers shall have the option, by delivery of
a Termination Date Extension Request by Borrower Representative to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders), to extend the Existing Termination Date with respect to all, or any
portion of, the Revolving Credit Commitments, for an additional one-year period
in accordance with this Section 2.4; provided that, (i) no Event of Default or
Material Default shall have occurred and be continuing at the time a Termination
Date Extension Request is delivered to the Lenders or at the time of the
applicable extension, (ii) except as to interest, fees and final maturity (which
shall be subject to the requirements of this Section 2.4, be determined by
Borrower Representative and set forth in the Termination Date Extension
Request), the Revolving Credit Commitments and Loans extended pursuant to a
Termination Date Extension Request shall have the same terms as the original
Revolving Credit Commitments and Loans subject to such Termination Date
Extension Request, (iii) Borrower Representative may not submit more than one
Termination Date Extension Request and (iv) the Revolving Credit Termination
Date, as extended, shall not be later than the third anniversary of the Closing
Date.

 

  32

 

 

(b)          The Termination Date Extension Request shall specify (i) the date
to which the Existing Termination Date is to be extended, (ii) the portion of
the Revolving Credit Commitments to be extended, (iii) the changes, if any, to
the Applicable Margin to be applied in determining the interest payable on the
Loans of, and the fees payable hereunder to, Extending Lenders (as defined
below) in respect of that portion of their Revolving Credit Commitments and
Loans extended to such new Revolving Credit Termination Date and (iv) any other
amendments or modifications to this Agreement to be effected in connection with
the Termination Date Extension Request; provided that, no such changes or
modifications requiring approvals pursuant to the provisos in Section 9.1 shall
become effective prior to the then Existing Termination Date and other matters
contemplated thereby on the terms and subject to the conditions set forth
therein (each Lender holding Revolving Credit Commitments subject to the
Termination Date Extension Request being referred to herein as an “Extending
Lender”). If the Borrowers elect to extend only a portion of the then existing
Revolving Credit Commitment, each Lender will be deemed for purposes hereof to
be an Extending Lender solely in respect of such extended portion, and the
aggregate principal amount of each Type of Loans of such Lender shall be
allocated ratably among the extended and non-extended portions of the Loans of
such Lender based on the aggregate principal amount of such Loans so extended
and not extended. Subject to Section 2.4(e), on the date specified in the
Termination Date Extension Request as the effective date thereof, (i) the
Existing Termination Date of the applicable Revolving Credit Commitments and
Loans shall, as to the Extending Lenders, be extended to such date as shall be
specified therein and (ii) such other modifications and amendments hereto
specified in the Termination Date Extension Request shall (subject to any
required approvals (including those of the Required Lenders) having been
obtained) shall become effective.

 

(c)          [Intentionally omitted].

 

(d)          If a Termination Date Extension Request has become effective
hereunder:

 

(i)          not later than the fifth Business Day prior to the Existing
Termination Date, the Borrowers shall make prepayments of Loans such that, after
giving effect to such prepayments, the Total Revolving Extensions of Credit as
of such date will not exceed the aggregate Revolving Credit Commitments of the
Extending Lenders extended pursuant to this Section 2.4 (and the Borrowers shall
not be permitted thereafter to request any Loan if, after giving effect thereto,
the Total Revolving Extensions of Credit of all Lenders would exceed the
aggregate amount of the Revolving Credit Commitments so extended); and

 

(ii)         on the Existing Termination Date, if the Borrowers have elected to
extend only a portion of the then-existing Revolving Credit Commitment and
Loans, the non-extended portion of the Revolving Credit Commitments shall
terminate, and the Borrowers shall repay the non-extended portion of such Loans,
together with accrued and unpaid interest and all fees and other amounts owing
to the applicable Lender hereunder, it being understood and agreed that, subject
to satisfaction of the conditions set forth in Section 4.2, such repayments may
be funded with the proceeds of new Loans made simultaneously with such
repayments by the Extending Lenders, which Loans shall be made ratably by the
Extending Lenders in accordance with their Extended Revolving Credit
Commitments.

 

  33

 

 

(e)          The Termination Date Extension Request shall become effective
hereunder, on the effective date of such extension, upon the satisfaction of the
following conditions:

 

(i)          on the Existing Termination Date, the Administrative Agent shall
have received an officer’s certificate from a Responsible Officer of Borrower
Representative certifying that:

 

(x) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of date; provided that,
(A) to the extent that any such representation and warranty relates to a
specific earlier date, they shall be true and correct in all material respects
as of such earlier date and (B) to the extent that any such representation and
warranty is qualified as to “materiality”, “Material Adverse Effect” or similar
language, they shall be true and correct (after giving effect to any such
qualification therein) in all respects on such respective dates; and

 

(y) no Event of Default or Material Default has occurred and is continuing on
such date or after giving effect to the requested extension; and

 

(ii)         the Administrative Agent shall have received, for the ratable
account of each Extending Lender, an extension fee in the amount of 0.25% of the
Revolving Credit Commitments and Loans so extended.

 

(f)           Notwithstanding any provision of this Agreement to the contrary,
it is hereby agreed that no extension of an Existing Termination Date in
accordance with the express terms of this Section 2.4, or any amendment or
modification of the terms and conditions of the Revolving Credit Commitments and
Loans of the Extending Lenders effected pursuant thereto, shall be deemed to
violate (i) the last sentence of Section 2.6 or Section 2.14 or 9.7 or any other
provision of this Agreement requiring the ratable reduction of Revolving Credit
Commitments or the ratable sharing of payments or (ii) require the consent of
all Lenders or all affected Lenders under Section 9.1.

 

(g)          The Borrowers, the Administrative Agent and the Extending Lenders
may enter into an amendment to this Agreement to effect such modifications as
may be reasonably necessary to reflect the terms of the Termination Date
Extension Request that has become effective in accordance with the provisions of
this Section 2.4. In connection with such amendment, the Borrowers shall, if
reasonably requested by the Administrative Agent, deliver a customary opinion of
counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such amendment, this Agreement as amended thereby and such
other Loan Documents (if any) as may be amended thereby.

 

  34

 

 

2.5         Commitment Fees, etc. (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the applicable Commitment Fee Rate on the
average daily amount of the Available Revolving Credit Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof. If there is any change in the Commitment Fee Rate
during any quarter, the actual daily amount of the commitment fee shall be
computed and multiplied by the Commitment Fee Rate separately for each period
during such quarter that such Commitment Fee Rate was in effect.

 

(b)          The Borrowers jointly and severally agree to pay to the
Administrative Agent and the Arranger the fees in the amounts and on the dates
set forth in the Fee Letter and otherwise from time to time agreed to in writing
by the Borrowers, the Administrative Agent and the Lenders.

 

2.6         Termination or Reduction of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three Business Days’ notice
to the Administrative Agent, to terminate the Revolving Credit Commitments or,
from time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that, no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Maximum Facility Availability. Any such
reduction (excluding any termination of a portion of the Revolving Credit
Commitments pursuant to Section 2.4) shall be in an amount equal to $1,000,000,
or a whole multiple thereof (or, if the aggregate Revolving Credit Commitments
are less, such lesser amount), and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

2.7         Optional Prepayments. The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (except
as otherwise provided herein), upon delivery of an irrevocable Prepayment Notice
delivered to the Administrative Agent no later than 2:00 P.M. (New York City
time) three Business Days prior thereto in the case of Eurodollar Loans and no
later than 10:00 A.M. (New York City time) on the day thereto in the case of
Base Rate Loans, which Prepayment Notice shall specify the date and amount of
such prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrowers shall also pay
any amounts owing pursuant to Section 2.17. Upon receipt of a Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
a Prepayment Notice is given, the amount specified in such Prepayment Notice
shall be due and payable on the date specified therein, together with (except in
the case of Loans that are Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Loans (other than after any principal
prepayment with respect to a Borrowing Base Asset made by the relevant
Underlying Obligor which, immediately after giving effect to such prepayment,
does not result in the Borrower being required to make a mandatory prepayment in
accordance with Section 2.8) shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $250,000 thereof (or, if the aggregate
outstanding principal amount of the Loans are less, such lesser amount).

 

  35

 

 

2.8         Mandatory Prepayments. If at any date the Total Revolving Extensions
of Credit exceed the Maximum Facility Availability calculated as of such date
(including, for the avoidance of doubt, if the Borrowing Base decreases due to a
Borrowing Base Asset ceasing to qualify as an Eligible Asset), the Borrowers
shall prepay the Loans within two Business Days of such date in an aggregate
amount equal to or greater than such excess so that the Total Revolving
Extensions of Credit no longer exceed the Maximum Facility Availability as of
such date.

 

2.9         Conversion and Continuation Options. (a)  The Borrowers may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election with delivery of
a Conversion/Continuation Notice no later than 12:00 Noon (New York City time)
two Business Days in advance thereof; provided that, any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrowers may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 12:00 Noon (New York City time) two
Business Days in advance thereof (which notice shall specify the length of the
initial Interest Period therefor); provided that no Base Rate Loan may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has, or the Required Lenders have
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the Revolving Credit Termination
Date (as in effect from time to time). Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof.

 

(b)          The Borrowers may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent no later than 12:00 Noon
(New York City time) two Business Days in advance thereof; provided that no
Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date; and provided further that if Borrower Representative
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be converted automatically to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof.

 

2.10       Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $250,000 in excess thereof (or, if the
aggregate Eurodollar Loans then outstanding are less, such lesser amount).

 

2.11       Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

  36

 

 

(b)          Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin.

 

(c)          (i) At any time an Event of Default has occurred and is continuing,
all outstanding Loans (whether or not overdue) (to the extent legally permitted)
shall bear interest at a rate per annum that is equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% per annum and (ii) if all or a portion of any interest payable
on any Loan or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus 2% per annum, in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

 

(d)          Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand during the applicability of
Section 2.11(c). The Administrative Agent shall use commercially reasonable
efforts to deliver an invoice 5 Business Days prior to each Interest Payment
Date; provided that, the Administrative Agent’s failure to deliver an invoice
pursuant to this Section 2.11(d) shall not relieve, excuse or waive any of the
Borrowers’ payment or other obligation under the Loan Documents.

 

2.12       Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin. (a)  Interest, fees and commissions payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify Borrower Representative and the relevant Lenders of each determination of
a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify Borrower
Representative and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

 

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of Borrower Representative, deliver
to Borrower Representative a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a) or (b).

 

2.13       Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period;
provided, that the Administrative Agent has made a similar determination, where
permitted, under each other comparable credit facility where the Administrative
Agent is the administrative agent (or a capacity similar thereto), or

 

  37

 

 

(b)          the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period; provided, that such Lenders
shall have taken similar action, where permitted, under each other comparable
credit facility where such Lender is a lender,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to
Borrower Representative and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans unless such
notice has been withdrawn. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrowers have the right to convert Loans to Eurodollar
Loans.

 

2.14         Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrowers from the Lenders hereunder, each payment by the Borrowers on account
of any commitment fee and any reduction of the Revolving Credit Commitments of
the Lenders, shall be made pro rata according to the Revolving Credit
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

 

(b)          Each payment (including each prepayment) by the Borrowers on
account of principal of the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

 

(c)          The application of any payment of Loans (including optional and
mandatory prepayments) shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Each payment of the Loans (except in the case of Loans that
are Base Rate Loans) shall be accompanied by accrued interest to the date of
such payment on the amount paid.

 

  38

 

 

(d)          All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to the Payment
Time, on the due date thereof to the Administrative Agent, for the account of
the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrowers after the Payment Time on any
Business Day shall be deemed to have been made on the next following Business
Day. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be deemed made on the immediately preceding
Business Day. In the case of any extension of any payment of principal pursuant
to the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing of Loans that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from the Borrowers.

 

(f)           Unless the Administrative Agent shall have been notified in
writing by Borrower Representative prior to the date of any payment of Loans due
to be made by the Borrowers hereunder that the Borrowers will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrowers are making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrowers within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrowers.

 

(g)          Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.

 

  39

 

 

2.15       Requirements of Law. (a)  If any Change in Law:

 

(i)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it (except for
Non-Excluded Taxes imposed on amounts payable by the Borrowers under this
Agreement, taxes expressly excluded under the provisions of Section 2.16 in
defining “Non-Excluded Taxes” or Other Taxes covered by Section 2.16);

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)        shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender, in its commercially reasonable judgment, deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrowers shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable; provided, however, that with respect to the
foregoing, such Lender has made such determination and imposed such increase
upon all of its similarly situated borrowers under similar credit facilities. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.15, it shall promptly notify Borrower Representative (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.15 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies Borrower Representative of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(c)          If any Lender shall have determined that any Change in Law
regarding capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under to a level below that which such Lender or such corporation
could have achieved but for such Change in Law or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender, in its commercially
reasonable judgment, to be material, then from time to time, after submission by
such Lender to Borrower Representative (with a copy to the Administrative Agent)
of a written request therefor, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided, however, that with respect to the foregoing, such
Lender has made such determination and imposed such increase upon all of its
similarly situated borrowers under similar credit facilities.

 

  40

 

 

(d)          A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to Borrower Representative (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The obligations of the Borrowers pursuant to this Section 2.15 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.16       Taxes. (a)  All payments made by the Borrowers under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, except as required by applicable Law. If any applicable
Law (as determined in good faith by an applicable withholding agent) requires
the deduction or withholding of any Tax, excluding, however, (i) net income
Taxes (however denominated), branch profit Taxes, and franchise Taxes
(A) imposed on any Recipient by the United States, or by the jurisdiction under
the laws of which such Recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or (B) that are Other Connection Taxes; (ii) Taxes that are
attributable to such Recipient’s failure to comply with the requirements of
paragraph (e) or (h) of this Section 2.16; (iii) in the case of a Lender, United
States federal withholding Taxes imposed on amounts payable to such Lender
pursuant to a law in effect on the date on which such Lender (A) becomes a party
to this Agreement (other than pursuant to an assignment request under
Section 2.19), or (B) designates a new lending office, except, in each case, to
the extent that pursuant to this Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before the time
of assignment or to such Lender immediately before it changed its lending
office; or (iv) any U.S. federal withholding Taxes imposed under FATCA (Taxes
not so excluded, and imposed on or with respect to any payment made by or on
account of any obligation of any Borrower under any Loan Document, “Non-Excluded
Taxes”), then, in the case of any Non-Excluded Taxes or any Other Taxes, the
amounts so payable to the Recipient shall be increased to the extent necessary
to yield to the Recipient (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.

 

(b)          In addition, without duplication of other amounts payable by the
Borrowers or Loan Party pursuant to Section 2.16(a), the Borrowers shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)          The Borrowers shall indemnify each Lender or the Administrative
Agent, as the case may be, within ten days after demand therefor, for the full
amount of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16(c))
payable or paid by the Administrative Agent or such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower Representative by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

  41

 

 

(d)          Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter Borrower Representative shall send
to the Administrative Agent for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
Borrower Representative showing payment thereof, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. If the Borrowers fail to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrowers shall indemnify the Administrative Agent and the Lenders
for any Taxes that may become payable by the Administrative Agent or any Lender
as a result of any such failure, except to the extent that any such amounts are
compensated for by an increased payment under Section 2.18(a). The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(e)          Each Lender shall deliver documentation and information to Borrower
Representative and the Administrative Agent, at the times and in form required
by applicable law or reasonably requested by Borrower Representative or the
Administrative Agent, sufficient to permit Borrower Representative or the
Administrative Agent to determine whether or not payments made with respect to
this Agreement or any other Loan Documents are subject to taxes, and, if
applicable, the required rate of withholding or deduction. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to Borrower Representative and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify Borrower
Representative and the Administrative Agent in writing of its legal
ineligibility to do so. In addition, any Recipient, if reasonably requested by
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
Representative or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Except for the items expressly referenced in clause (i) below, a
Lender shall not be required to deliver any documentation or information
pursuant to this paragraph that such Lender is not legally able to deliver.
Without limiting the generality of the foregoing,

 

(i)          Any Lender (or Transferee) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower
Representative and the Administrative Agent Internal Revenue Service Form W-9
(or successor form) on or prior to the date it becomes a Lender hereunder (and
from time to time thereafter upon the reasonable request of Borrower
Representative or the Administrative Agent) establishing that such Lender is not
subject to U.S. backup withholding or such Lender shall otherwise establish an
exemption from U.S. backup withholding, and provide a new U.S. Internal Revenue
Service Form W-9.

 

  42

 

 

(ii)         Each Lender (or Transferee) that in not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to Borrower Representative and the Administrative Agent (or, in the case of a
Participant that would be Non-U.S. Lender if it were a Lender (each, a “Non-U.S.
Participant”), to the Lender from which the related participation shall have
been purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN,
Form W-8BEN-E or Form W-8ECI, Form W-8IMY (together with all required supporting
documentation), or, in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest” a statement substantially in the
form of Exhibit G-1, G-2, G-3 or G-4, as applicable, and a Form W-8BEN or Form
W-8BEN-E, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrowers under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Non-U.S. Participant, on or before the
date such Non-U.S. Participant purchases the related participation) (and from
time to time thereafter upon the reasonable request of Borrower Representative
or the Administrative Agent). Each Non-U.S. Lender shall promptly notify
Borrower Representative (or, in the case of a Non-U.S. Participant, the Lender
from which the related participation shall have been purchased) at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Borrower Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(f)           For the avoidance of doubt, if a Lender is an entity disregarded
from its owner for U.S. federal income tax purposes, references to the foregoing
documentation are intended to refer to documentation with respect to such
Lender’s owner and, as applicable, such Lender.

 

(g)          The Administrative Agent shall deliver to Borrower Representative a
duly executed U.S. branch withholding certificate on U.S. Internal Revenue
Service Form W-8IMY evidencing its agreement to be treated as a United States
person with respect to payments made by the Borrowers under this Agreement on or
prior to the Closing Date, and thereafter when such documentation previously
delivered has expired or become obsolete or invalid or otherwise upon the
reasonable request of Borrower Representative. Notwithstanding anything to the
contrary in this Section 2.16, the Administrative Agent shall not be required to
provide any documentation that the Administrative Agent is not legally eligible
to deliver.

 

  43

 

 

(h)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower Representative and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower Representative or the Administrative Agent as
may be necessary for the Borrowers and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(i)           If the Administrative Agent or a Lender determines in its
discretion exercised in good faith that it has received a refund of any
Non-Excluded Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to Borrowers (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrowers under this
Section 2.16 with respect to the Non-Excluded Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that if the Administrative Agent or such Lender is
required to repay all or a portion of such refund to the relevant Governmental
Authority, Borrowers, upon the request of the Administrative Agent or such
Lender, shall repay the amount paid over to Borrowers that is required to be
repaid (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender within three
Business Days after receipt of written notice that the Administrative Agent or
such Lender is required to repay such refund (or a portion thereof) to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will the Administrative Agent or any Lender be required to pay any amount to
Borrowers the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the Non-Excluded Taxes giving rise to such
refund had not been deducted, withheld or otherwise imposed and additional
amounts with respect to such Non-Excluded Taxes had never been paid.

 

(j)           Nothing in this Section 2.16 shall require the Lender to make
available any of its tax returns or any other information that it deems to be
confidential or proprietary.

 

2.17       Indemnity. The Borrowers jointly and severally agree to indemnify
each Lender for, and to hold each Lender harmless from, any actual out-of-pocket
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrowers in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrowers have given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrowers in making any prepayment after the Borrowers have
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment or conversion of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to Borrower Representative by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

  44

 

 

2.18       Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall,
upon notice to Borrower Representative, be converted automatically to Base Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law;
provided, however, that with respect to the foregoing, such Lender has made such
determination and imposed such conversion upon all of its similarly situated
borrowers under similar credit facilities. If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrowers shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 2.17.

 

2.19       Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15, 2.16 or
2.18 with respect to such Lender, it will, if requested by Borrower
Representative, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage; and provided further that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.15, 2.16(a) or 2.18.

 

2.20       Replacement of Lenders under Certain Circumstances. (a)  The
Borrowers shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16 or gives a
notice of illegality pursuant to Section 2.18, (ii) is a Defaulting Lender or
(iii) is a Non-Consenting Lender with a replacement financial institution;
provided that (A) such replacement does not conflict with any Requirement of
Law, (B) no Event of Default shall have occurred and be continuing at the time
of such replacement, (C) prior to any such replacement, such Lender shall not
have taken action under Section 2.19 which has eliminated the continued need for
payment of amounts owing pursuant to Section 2.15 or 2.16 or which has
eliminated the illegality referred to in such notice of illegality given
pursuant to Section 2.18, (D) the replacement financial institution shall
purchase, at par (or such other amount agreed upon by the replacement financial
institution and the replaced Lender), all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (E) the Borrowers shall
be liable to such replaced Lender under Section 2.17 (as though Section 2.17
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(F) the replacement financial institution, if not already a Lender, shall be an
Eligible Assignee and be reasonably satisfactory to the Administrative Agent,
(G) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that, if applicable, the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (H) the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.16, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, and
(I) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

  45

 

 

(b)          In the event that (i)  Borrower Representative or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment requires the agreement of the
Required Lenders, all Lenders or all affected Lenders in accordance with the
terms of Section 9.1 and (iii) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender”.

 

2.21       [Intentionally Omitted].

 

2.22       Defaulting Lender.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as Borrower Representative may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
Borrower Representative, to be held in a deposit account and released in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Revolving Credit Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

  46

 

 

(iii)        Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.5(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(b)          Defaulting Lender Cure. If Borrower Representative and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Revolving Credit
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.23       Borrower Representative. Borrower Representative hereby (i) is
designated and appointed by each Borrower as its representative and agent on its
behalf and (ii) accepts such appointment as the representative and agent of the
Borrowers, in each case, for the purposes of issuing Borrowing Notices, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants, but without
relieving any other Borrower of its joint and several obligations to pay and
perform the Obligations) on behalf of any Borrower or the Borrowers under the
Loan Documents. The Administrative Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

  47

 

 

Section 3     REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Borrower and the Guarantor hereby jointly and
severally represent and warrant, on behalf of the other Loan Parties, to the
Administrative Agent and each Lender that:

 

3.1         Financial Condition.

 

(a)          The unaudited consolidated balance sheet of the Guarantor as at
June 30, 2017, and the related consolidated statements of income and retained
earnings and of cash flows for the fiscal quarter ended on such date, copies of
which have heretofore been furnished to each Lender, present fairly in
accordance with GAAP (to the extent applicable) the consolidated financial
condition of the Guarantor and its consolidated Subsidiaries as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the fiscal quarter then ended.

 

(b)          The audited consolidated balance sheet of the Guarantor as at
December 31, 2016, and the related consolidated statement of income and retained
earnings and of cash flows for the fiscal year ended on such date, reported on
by and accompanied by an unqualified report from KPMG LLP, copies of which have
heretofore been furnished to each Lender, present fairly in accordance with GAAP
(to the extent applicable) the consolidated financial condition of the Guarantor
and its consolidated Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the fiscal year then
ended.

 

(c)          All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved, subject, in the case of the quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes.
The Loan Parties do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph. During the period from December 31,
2016 to and including the date hereof there has been no Disposition by the
Guarantor and its Subsidiaries of any material part of its business or Property.

 

3.2         No Change. Since December 31, 2016 there has been no development or
event that has had or would reasonably be expected to have a Material Adverse
Effect, which has not been disclosed by Borrower Representative in accordance
with Section 5.7(f) and waived in writing by the Administrative Agent and the
Required Lenders.

 

  48

 

 

3.3         Corporate Existence; Compliance with Law; Special Purpose Entity.
(a) Each of the Loan Parties (i) is duly organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(ii) has the corporate power and authority, and the legal right and all
requisite governmental licenses, authorizations, consents and approvals to own
and operate its Property and to conduct the business in which it is currently
engaged, (iii) is duly qualified as a foreign corporation or other organization
and in good standing (to the extent such concept exists in such jurisdiction)
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification and (iv) is
in compliance with all Requirements of Law, except in the case of clauses (ii)
(with respect to requisite governmental licenses, authorizations, consents and
approvals only), (iii) and (iv) to the extent that the failure to so qualify or
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)          Each Borrower complies with the definition of Special Purpose
Entity.

 

3.4         Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of each Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
each Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect. Each Loan Document has
been or will be duly executed and delivered on behalf of each Loan Party that is
a party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

3.5         No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation. No
Requirement of Law or Contractual Obligation applicable to any Loan Party would
reasonably be expected to have a Material Adverse Effect.

 

3.6         No Material Litigation. Except as otherwise disclosed to the
Administrative Agent prior to the Closing Date or after the Closing Date
pursuant to Section 5.7(c) and waived in writing by the Administrative Agent and
the Required Lenders, no litigation, investigation of which any Borrower or the
Guarantor has Knowledge or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the Knowledge of any Borrower or the
Guarantor, threatened in writing by or against any Loan Party or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.

 

  49

 

 

3.7         No Default. None of the Loan Parties is in default under or with
respect to any of its Contractual Obligations (other than those governing
Indebtedness of any Loan Party) in any respect, that could reasonably be
expected to have a Material Adverse Effect, and no Default or Event of Default
has occurred and is continuing which has not been disclosed a Borrower in
accordance with Section 5.7(a) and waived in writing by the Administrative Agent
and the Required Lenders.

 

3.8         [Intentionally Omitted].

 

3.9         Taxes. Each of the Loan Parties has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than any taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
applicable Loan Party; and no tax Lien has been filed (other than with respect
to any taxes the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Loan
Party, as the case may be), and, to the Knowledge of the Borrowers and the
Guarantor, no claim is being asserted against any Loan Party, with respect to
any such tax, fee or other charge.

 

3.10       Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.

 

3.11       Labor Matters. Except as otherwise disclosed by Borrower
Representative pursuant to Section 5.7(f) and waived in writing by the
Administrative Agent and the Required Lenders, there are no strikes or other
labor disputes against any Loan Party pending or, to the Knowledge of the
Borrowers, threatened that (individually or in the aggregate) in either case
would reasonably be expected to have a Material Adverse Effect.

 

3.12       ERISA. Neither a Reportable Event nor a failure to meet the minimum
funding standards and benefit limitations of Section 412, 430 or 436 of the Code
with respect to any Plan (whether or not waived) has occurred. Each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code, except as would not reasonably be expected to have a Material Adverse
Effect. No termination of a Plan has occurred, and no Lien in favor of the PBGC
or a Plan has arisen, during the previous five years. Neither any Borrower, the
Guarantor nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect, and neither any Borrower nor
the Guarantor would become subject to any material liability under ERISA if such
Borrower, the Guarantor or any Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made, except
as would not reasonably be expected to have a Material Adverse Effect. No such
Multiemployer Plan is in Reorganization or, to the Knowledge of any Borrower,
Insolvent.

 

  50

 

 

3.13       Investment Company Act; Other Regulations. No Loan Party is required
to register as an “investment company,” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.14       [Intentionally Omitted].

 

3.15       Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers and their Affiliates (a) to originate loans or other Eligible Assets
pursuant to Borrowers’ investment guidelines and (b) for operating expenses and
general corporate purposes of the Borrowers and their Affiliates (including,
without limitation, Restricted Payments to the Intermediate Pledgors and the
Guarantor permitted by Section 6.6).

 

3.16       Environmental Matters. Except with respect to any matters that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, no Loan Party has (i) failed to comply with any
Environmental Law, (ii) failed to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (iii) become
subject to any Environmental Liability that remains outstanding, (iv) received
written notice of any claim with respect to any Environmental Liability that
remains outstanding or (v) gained Knowledge of any basis for any Environmental
Liability that remains outstanding.

 

3.17       Accuracy of Information, etc. None of the information and data
heretofore or contemporaneously furnished in writing by or on behalf of any Loan
Party (other than financial estimates, forecasts and other forward-looking
information, pro forma financial information and information of a general
economic or industry-specific nature) to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make such information and data (taken as a whole), in light of the
circumstances under which it was delivered, not materially misleading, provided
that, any such information and data with respect to Borrowing Base Assets or
Proposed Borrowing Base Assets only, shall be subject to the Knowledge of the
Borrowers. With respect to any projections (including the projections delivered
on the Closing Date), financial estimates, forecasts and other forward-looking
information or any pro forma financial information, the Borrowers represent that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

 

  51

 

 

3.18       Security Documents. Each Security Document is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Pledge Agreement, when any stock certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral described in the other Security Documents, when financing statements
in appropriate form are filed in the offices specified on Schedule 3.18 (which
financing statements have been duly completed and delivered to the
Administrative Agent) and such other filings as are specified in the Security
Documents have been completed (all of which filings have been duly completed),
the Security Documents shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.3).

 

3.19       Representations and Warranties Regarding Borrowing Base Assets.  Each
Borrowing Base Asset is an Eligible Asset and conforms to the applicable
representations and warranties set forth in Annex B attached hereto, except as
has been disclosed to the Administrative Agent in an Exception Report prior to
approval of such Borrowing Base Asset pursuant to Section 4.3 and otherwise from
time to time. Each Borrowing Base Asset has been originated directly by a
Borrower or an Affiliate of such Borrower.

 

3.20       Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

 

3.21       REIT Status; Guarantor Tax Status. The Guarantor has been organized
and operated in a manner that has allowed it to qualify for REIT Status
commencing with its taxable year ending December 31, 2013. Each of the
Intermediate Pledgors and each Borrower is treated as a qualified REIT
subsidiary, as defined in Section 856(i)(2) of the Code, and is not an
association taxable as a corporation under the Code.

 

3.22       Insurance. The Loan Parties are insured with financially sound and
reputable insurance companies (as determined in the good faith judgment of the
applicable Loan Party) which are not Affiliates of the Guarantor, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar assets (as
determined in the good faith judgment of the applicable Loan Party), except to
the extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

3.23       Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws. (a)  Neither any Borrower, nor any other Loan Party or Controlled
Affiliate, has, directly or indirectly, (i) engaged in business dealings with
any party listed on, or any party owned or controlled by any party on the
Specially Designated Nationals List or other similar lists maintained by OFAC,
or in any related Executive Order issued by the President, (ii) conducted
business dealings with a party, or in any country or territory, subject to
sanctions administered by OFAC or (iii) derived income from business dealings
with a party subject to sanctions administered by OFAC.

 

  52

 

 

(b)          Neither any Borrower nor any other Loan Party or Controlled
Affiliate has derived or used any of its assets in violation of the anti-money
laundering or anti-terrorism laws or regulations of the United States, including
but not limited to the USA PATRIOT Act, the Money Laundering Control Act, the
Bank Secrecy Act and any related Executive Order issued by the President.

 

(c)          Neither any Borrower, nor any other Loan Party or Controlled
Affiliate has failed to comply with applicable anti-bribery and anti-corruption
laws and regulations (including the FCPA), including failing to comply in any
manner that may result in the forfeiture of any Borrowing Base Asset or the
proceeds of the Loans or a claim of forfeiture of any Borrowing Base Asset or
the proceeds of the Loans.

 

Section 4     CONDITIONS PRECEDENT

 

4.1         Conditions to the Closing Date. The effectiveness of the Revolving
Credit Commitments of each Lender, and the agreement of each Lender to make the
initial extension of credit requested to be made by it hereunder on or after the
Closing Date, is subject to the satisfaction of the following conditions
precedent:

 

(a)          Loan Documents. The Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent, (i) this Agreement,
executed and delivered by a duly authorized officer of each Borrower, the
Guarantor and each Lender party hereto, (ii) the Guarantee and Collateral
Agreement, executed and delivered by a duly authorized officer of each Borrower
and the Guarantor, (iii) the Pledge Agreement, executed and delivered by a duly
authorized officer of each of the Intermediate Pledgors, (iv) the Collection
Account Control Agreements, executed and delivered by the Depositary Bank and a
duly authorized officer of each Borrower and (v) to the extent requested by any
Lender, a Note duly completed and executed by each Borrower and payable to such
Lender.

 

(b)          Collection Account. Each Collection Account shall have been
established at the Depositary Bank pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

(c)          Servicing Agreement Joinders. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, the Servicing Agreement Joinders, executed and delivered by the
applicable Servicer and a duly authorized officer of the applicable Borrower.

 

(d)          Financial Condition Covenants. The Administrative Agent shall have
received a Compliance Certificate containing all information and calculations
reasonably necessary for determining pro forma compliance with Section 6.1 as of
the last day of the fiscal quarter of the Guarantor ended June 30, 2017 after
giving effect to the transactions contemplated hereby to occur on the Closing
Date.

 

(e)          Projections; Financial Statements. The Lenders shall have received
(i) projections with respect to the Guarantor’s and its consolidated
Subsidiaries’ financial performance in form and substance reasonably acceptable
to the Administrative Agent and (ii) audited consolidated financial statements
of the Guarantor and its consolidated Subsidiaries for the 2015 and 2016 fiscal
years.

 

  53

 

 

(f)           Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Loan Parties and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

 

(g)          Fees. The Lenders, the Arranger and the Administrative Agent shall
have received all fees required to be paid, including pursuant to the Fee
Letter, and all actual out-of-pocket expenses for which invoices have been
presented (including reasonable fees, actual out-of-pocket disbursements and
other charges of outside counsel to the Administrative Agent), on or before the
Closing Date.

 

(h)          Solvency. The Administrative Agent shall have received a
certificate (in form and substance reasonably satisfactory to the Administrative
Agent) from the chief financial officer of the Guarantor certifying that the
Guarantor and its Subsidiaries, considered as a whole, after giving effect to
the transactions contemplated hereby to occur on the Closing Date, are Solvent.

 

(i)           Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statement or other filings or recordations should be
made to evidence or perfect security interests in all assets of the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties, except for Liens incurred in the normal course of the Loan Parties’
business which are reasonably acceptable to the Administrative Agent; provided,
that such Liens on the Collateral are permitted under Section 6.3.

 

(j)           Pledged Membership Interests; Stock Powers; Acknowledgment and
Consent. The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock of each Borrower pledged pursuant to
the Pledge Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the applicable
Intermediate Pledgor, and (ii) an Acknowledgment and Consent, substantially in
the form of Annex I to the Pledge Agreement, duly executed by each Borrower.

 

(k)          Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.3), shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent in proper form for filing, registration or
recordation.

 

  54

 

 

(l)           Closing Certificate. The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(m)         Legal Opinion. The Administrative Agent shall have received an
executed legal opinion of Ropes & Gray LLP, counsel to the Loan Parties and
Hogan Lovells US LLP, Maryland counsel to the Guarantor, in each case, in form
and substance reasonably acceptable to the Administrative Agent. Such legal
opinions shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require and shall be addressed to the Administrative Agent and the Lenders.

 

(n)          USA PATRIOT Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

 

(o)          Borrowing Base Assets. On or prior to the Closing Date, the
Administrative Agent shall have received each of the documents required pursuant
to Section 4.3 for each Borrowing Base Asset to be included in the Borrowing
Base on the Closing Date.

 

(p)          [Intentionally Omitted].

 

(q)          No Material Adverse Effect. No event or condition shall have
occurred since the date of the Guarantor’s most recent audited financial
statements delivered to the Administrative Agent which has had or could
reasonably be expected to result in a Material Adverse Effect.

 

4.2         Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date; provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct in all material respects as of such earlier date and (y) to the
extent that any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date or from the application of the proceeds
therefrom.

 

  55

 

 

(c)          Borrowing Base Certificate. The Administrative Agent shall have
received, and be satisfied in all respects with, a completed Borrowing Base
Certificate, containing an accurate representation of the Borrowing Base as of
such date, signed by a Principal Financial Officer.

 

Each borrowing by the Borrowers hereunder shall constitute a representation and
warranty by each Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

 

4.3           Conditions to the Addition of a Borrowing Base Asset.
(a)  Borrower Representative may request the addition of a Borrowing Base Asset
(a “Proposed Borrowing Base Asset”) to the Borrowing Base by submitting a
request in writing to the Administrative Agent, together with such business and
legal materials, third party reports, information and documentation reasonably
necessary for the Administrative Agent to determine that such Proposed Borrowing
Base Asset will be in compliance with the Borrowing Base Conditions as of the
proposed date of addition of such Proposed Borrowing Base Asset (such notice and
other materials delivered therewith, a “Borrowing Base Addition Notice”).

 

(b)          Within three Business Days of receipt of a Borrowing Base Addition
Notice, the Administrative Agent shall notify Borrower Representative that the
Administrative Agent has approved such Proposed Borrowing Base Asset (a
“Borrowing Base Approval Notice”) or that the Administrative Agent has not
approved such Proposed Borrowing Base Asset (a “Borrowing Base Disapproval
Notice”) and specifying the Borrowing Base Conditions that are not met.

 

(c)          If the Administrative Agent delivers a Borrowing Base Approval
Notice or fails to deliver a Borrowing Base Disapproval Notice within three
Business Days after receipt of a Borrowing Base Addition Notice (the failure to
timely deliver a Borrowing Base Disapproval Notice being deemed to be a
Borrowing Base Approval Notice), then, the Proposed Borrowing Base Asset shall
become a Borrowing Base Asset upon the delivery of a certificate of a
Responsible Officer of Borrower Representative, not later than ten (10) Business
Days after the receipt of such Borrowing Base Approval Notice or deemed
approval, certifying (i) the date such Proposed Borrowing Base Asset was
originated by the applicable Borrower or an Affiliate, (ii) that the Proposed
Borrowing Base Asset is an Eligible Asset satisfying each of the Borrowing Base
Conditions on such date, (iii) that no Material Default or Event of Default
shall have occurred and be continuing immediately prior to and after giving
effect to the addition of such Proposed Borrowing Base Asset and (iv) the
Guarantor is in compliance with the financial condition covenants set forth in
Section 6.1 on a pro forma basis as of the last day of the most recently ended
fiscal quarter for which Borrower Representative is required to have delivered a
Compliance Certificate pursuant to Section 5.2(b) immediately after giving
effect to the addition of such Proposed Borrowing Base Asset.

 

(d)          Borrower Representative or the Guarantor shall have delivered to
the Administrative Agent a report of any exceptions to the Borrowing Base
Conditions or the representations and warranties in Annex B (an “Exception
Report”).

 

  56

 

 

(e)          In the event that a Proposed Borrowing Base Asset is not an
Eligible Asset satisfying each of the Borrowing Base Conditions, such Proposed
Borrowing Base Asset may be included in the Borrowing Base upon the prior
written consent of the Administrative Agent in its sole discretion.

 

(f)           Upon the effectiveness of any new Borrowing Base Asset added to
the Borrowing Base, Borrower Representative may deliver to the Administrative
Agent an updated Borrowing Base Certificate giving pro forma effect to such new
Borrowing Base Asset as of the date of the most recent Borrowing Base
Certificate previously delivered pursuant to Sections 4.2(c), 4.3, 4.4 and 5.11.

 

4.4         Conditions to the Release of a Borrowing Base Asset. The release of
any Borrowing Base Asset at the written request of Borrower Representative
delivered to the Administrative Agent shall be subject to the satisfaction of
each of the following conditions:

 

(a)          the Administrative Agent shall have received a certificate of a
Responsible Officer of Borrower Representative certifying that, after giving
effect to the release of such Borrowing Base Asset, (i) each of the remaining
Borrowing Base Assets continue to be Eligible Assets satisfying each of the
Borrowing Base Conditions, (ii) no Material Default or Event of Default shall
have occurred and be continuing on such date immediately prior to or after
giving effect to the release of such Borrowing Base Asset from the Borrowing
Base (unless such Material Default or Event of Default is caused by, or arises
directly in relation to, the Borrowing Base Asset being released, and would be
cured by such release) and (iii) all representations and warranties in the Loan
Documents are true and accurate in all material respects at the time of such
release and immediately after giving effect to such release; provided that
(x) to the extent that any such representation or warranty relates to a specific
earlier date, they shall be true and correct in all material respects as of such
earlier date and (y) any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to qualifications therein) in all respects on such
respective dates;

 

(b)          the Administrative Agent shall have received a certificate of a
Principal Financial Officer certifying that after giving pro forma effect to the
release of such Borrowing Base Asset from the Borrowing Base, the Total
Revolving Extensions of Credit shall not exceed the Maximum Facility
Availability; and

 

(c)          the Administrative Agent shall have received an updated Borrowing
Base Certificate giving pro forma effect to the release of such Borrowing Base
Asset from the Borrowing Base as of the date of the most recent Borrowing Base
Certificate previously delivered pursuant to Sections 4.2(c), 4.3, 4.4 and 5.11.

 

  57

 

 

Section 5     AFFIRMATIVE COVENANTS

 

Each Borrower and the Guarantor hereby jointly and severally agree that, so long
as the Revolving Credit Commitments remain in effect or any Loan or other amount
is owing to any Lender or the Administrative Agent hereunder (other than, after
the repayment in full of the Obligations then owing and termination of this
Agreement and the other Loan Documents, obligations under the Loan Documents
(including contingent reimbursement obligations and indemnity obligations)
which, by their express terms, survive termination of this Agreement or such
other Loan Document, as the case may be, for which a claim has not yet been
made), each Borrower and the Guarantor (in the case of the Guarantor, solely
with respect to Sections 5.1, 5.2, 5.3, 5.4, 5.5(a), 5.6, 5.8, 5.11, 5,12, and
5.13) shall, and the Guarantor shall cause each Intermediate Pledgor (solely
with respect to Sections 5.3, 5.4, 5.5(a), 5.6, 5.8, 5.12 and 5.13) to:

 

5.1         Financial Statements. Furnish to the Administrative Agent on behalf
of each Lender:

 

(a)          as soon as available, but in any event within 90 days after the end
of each fiscal year of the Guarantor, a copy of the audited consolidated balance
sheet of the Guarantor and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of such year and for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than in respect of
an upcoming maturity of Indebtedness occurring within one year from the delivery
of such opinion or any potential inability to satisfy a financial condition
covenant on a future date or in a future period), by Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing (it
being agreed that the furnishing of the Guarantor’s annual report on Form 10-K
for each such fiscal year as filed with the SEC within the time periods
specified above, will satisfy the obligation under this Section 5.1(a) with
respect to such fiscal year except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit); and

 

(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Guarantor, beginning with the quarter ending September 30, 2017, the unaudited
consolidated balance sheet of the Guarantor and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows for such quarter and the portion
of the fiscal year through the end of such quarter, setting forth in each case
in comparative form the figures as of the end of such quarter and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes) (it being agreed that the furnishing
of Guarantor’s quarterly report on Form 10-Q for each such fiscal quarter, as
filed with the SEC within the time periods specified above, will satisfy the
obligations under this Section 5.1(b) with respect to such fiscal quarter);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

  58

 

 

5.2         Certificates; Other Information. Furnish to the Administrative Agent
on behalf of each Lender, or, in the case of clause (d), to the relevant Lender:

 

(a)          concurrently with the delivery of the financial statements referred
to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no Default or Event of Default has occurred and
is continuing, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

(b)          concurrently with the delivery of any financial statements pursuant
to Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that no Default or Event of Default has occurred and is continuing except as
specified in such certificate and (ii) a Compliance Certificate containing all
information and calculations necessary for determining compliance with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Guarantor, as the case may be;

 

(c)          (i) within five Business Days after the same are sent, copies,
including copies sent electronically, of all financial statements and reports
that the Guarantor sends to the holders of any class of its debt securities or
public equity securities and, within five Business Days after the same are
filed, copies of all financial statements and reports that the Guarantor may
make to, or file with, the SEC; and (ii) within five Business Days after the
receipt thereof, copies of all written correspondence received from the SEC
concerning any material investigation or inquiry regarding financial or other
operational results of any Loan Party; provided, however, that public filing of
any of the foregoing in this Section 5.2(c) shall constitute delivery to the
Administrative Agent and each Lender of the same upon such filing; and

 

(d)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
on its own behalf or on behalf of any Lender reasonably request.

 

5.3         Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent subject to applicable notice
and cure periods, as the case may be, all its material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in accordance with GAAP
with respect thereto have been provided on the books of the relevant Loan Party.

 

  59

 

 

5.4         Conduct of Business and Maintenance of Existence. (a)(i)  Preserve,
renew and keep in full force and effect its organizational existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 6.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law, including Environmental Laws, except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.04.

 

5.5         Maintenance of Property; Insurance. (a)  Keep and maintain its
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and in compliance with all material
applicable standards, rules or regulations imposed by any Governmental Authority
or by any insurance policy held by the Loan Parties.

 

(b)          Maintain with insurance companies which the applicable Borrower
believes (in its good faith judgment) are financially sound and reputable,
insurance in such amounts and against such risks as is customarily maintained by
companies of established repute engaged in the same or similar businesses (as
determined in the good faith judgment of such Borrower).

 

5.6         Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which entries are full, true and correct
in all material respects and in accordance with GAAP and in all material
respects with all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Loan Parties
with officers and employees of the Loan Parties and with its independent
certified public accountants.

 

5.7         Notices. Promptly (unless otherwise specified below) give notice to
the Administrative Agent, on behalf of each Lender, of:

 

(a)          the occurrence of any Default or Event of Default (and in the case
of a Default or Event of Default caused by, or arising directly in relation to,
Borrowing Base Assets only, of which any Borrower has Knowledge);

 

(b)          any (i) default or event of default under any Contractual
Obligation of any Loan Party of which such Loan Party Knows, should have Known
or has otherwise received written notice thereof or (ii) litigation,
investigation of which such Loan Party has Knowledge or proceeding which may
exist at any time between any Loan Party and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

  60

 

 

(c)          any pending or threatened (in writing to any Loan Party),
litigation or proceeding affecting any Loan Party (i) in which the aggregate
actual or estimated liability of the Loan Parties is (x) with respect to the
Guarantor or any Intermediate Pledgor, $25,000,000 or more, and (y) with respect
to any Borrower, $1,000,000 or more, and in each case not covered by insurance
or for which adequate reserves have not been established in accordance with
GAAP, (ii) in which injunctive or similar relief is sought that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

 

(d)          the following events, as soon as possible and in any event within
30 days after the Guarantor knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Guarantor or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;

 

(e)          promptly after the Loan Parties first obtain Knowledge thereof, any
Environmental Claim or other development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, would
reasonably be expected to result in the payment by the Loan Parties, in the
aggregate, of a Material Environmental Amount, including a full description of
the nature and extent of the matter for which notice is given and all relevant
circumstances, other than Environmental Claims covered by environmental
indemnities or otherwise covered by insurance or for which adequate reserves
have been established in accordance with GAAP;

 

(f)           as soon as possible and in any event within five (5) Business Days
of any Loan Party obtaining Knowledge thereof, any development or event that in
Borrower Representative’s sole but commercially reasonable judgment, has had or
would reasonably be expected to have a Material Adverse Effect;

 

(g)          with respect to any Borrowing Base Asset:

 

(i)          promptly following receipt of written notice or Knowledge that the
Real Property underlying such Borrowing Base Asset comprised of real property
has been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to materially and
adversely affect the value of such Real Property;

 

(ii)         promptly upon Knowledge that any Borrowing Base Asset is not an
Eligible Asset or that any of the representations and warranties set forth in
Annex B with respect to any Borrowing Base Asset is untrue or incorrect in any
material respect;

 

(iii)        promptly upon Knowledge of (1) any Borrowing Base Asset that
becomes a Defaulted Asset, (2) any Lien or security interest (other than
security interests created hereby) on, or claim asserted against, any Borrowing
Base Asset, or the underlying collateral therefor, other than Liens permitted
under Section 6.3 and immaterial Liens permitted under the relevant Borrowing
Base Documents, and, or (3) any event that is reasonably likely to materially
and adversely affect the market value of a Borrowing Base Asset or the
underlying Real Property;

 

  61

 

 

(iv)        promptly, and in any event within ten days after service of process
on any Loan Party of any of the following, notice of all litigation, actions,
suits, arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or threatened) or other legal or arbitrable
proceedings before any Governmental Authority affecting (x) any Loan Party or
(y) any of the Borrowing Base Assets that (1) questions or challenges the
validity or enforceability of any of the Borrowing Base Asset Documents or any
action to be taken in connection with the transactions contemplated thereby, or
(2) makes a claim or claims in an aggregate amount greater than (A) in the case
of clause (x) above with respect to the Guarantor or any Intermediate Pledgor,
$25,000,000, and with respect to any Borrower, $1,000,000 and (B) in the case of
clause (y) above $1,000,000;

 

(v)         promptly upon any transfer of the Real Property underlying any
Borrowing Base Asset or any direct or indirect equity interest in any Underlying
Obligor, in violation of a due on sale clause contained in the relevant
Borrowing Base Asset Documents;

 

(vi)        promptly after the effectiveness of any written consent, amendment,
supplement, waiver, release or other modification for any Borrowing Base Asset,
a true correct and complete copy of such consent, amendment, supplement, waiver,
release or other modification;

 

(vii)       promptly and in any event within two Business Days of Borrower
Representative’s written notice of or any Borrower’s Knowledge of, (A) notice of
any material event or any material change in circumstances that an institutional
asset manager would reasonably expect to result in a material adverse effect on
any Borrower or any Underlying Obligor in respect of a Borrowing Base Asset,
(B) copies of any written notice of any monetary or material non-monetary
default or event of default under any Borrowing Base Asset delivered by or to
Borrower Representative and (C) copies of any written notice of any allegation
made by any Underlying Obligor in writing that any Borrower has defaulted with
respect to its obligations under any Borrowing Base Asset; and

 

(viii)      promptly and in any event within two Business Days of Borrower
Representative’s written notice of or any Borrower’s Knowledge of, to the extent
that there exists a mezzanine loan related to a Borrowing Base Asset, which
mezzanine loan is not also a Borrowing Base Asset, (A) notice of any material
event that an institutional asset manager would reasonably expect to result in a
material adverse effect in respect of such mezzanine loan or the applicable
mezzanine loan borrower, (B) notice of any default or event of default under any
related mezzanine loan documentation, and (C) notice of any default or event of
default under any intercreditor documentation relating to such mezzanine loan
and the applicable Borrowing Base Asset;

 

  62

 

 

(h)          the failure of the Guarantor to maintain REIT Status; and

 

(i)           promptly after the effectiveness of any amendment or other
modification of the organizational documents of any Loan Party, a true correct
and complete copy of such amendment or other modification.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Loan Party proposes to take with respect
thereto.

 

5.8         Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrowers and the Guarantor will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may
reasonably be required to obtain from any Loan Party for such governmental
consent, approval, recording, qualification or authorization.

 

5.9         Servicing of Borrowing Base Assets. (a)  Each Borrower shall cause
each Borrowing Base Asset to be serviced by the applicable Servicer pursuant to
the applicable Servicing Agreement in accordance with servicing practices
consistent with practices maintained by other prudent mortgage or mezzanine
lenders with respect to mortgage or mezzanine loans of the same type as the
Borrowing Base Assets. Notwithstanding the foregoing, neither any Borrowers nor
any Servicer shall take any action with respect to any Borrowing Base Asset
except as otherwise permitted by Section 6.17.

 

(b)          Any failure by any Servicer to deposit Collections to any
Collection Account as set forth in the applicable Servicing Agreement shall be
remedied promptly, and in any event within five Business Days after such
Collections should have been deposited in accordance with such Servicing
Agreement.

 

(c)          The payment of servicing fees and other costs of servicing shall be
at the sole expense of the Borrowers and, if any Servicer is an Affiliate of any
Borrower, the payment by the Borrowers of such fees and costs shall be
subordinated to the payment of the Obligations.

 

(d)          Borrower Representative shall notify the Administrative Agent
promptly, and in any event within five Business Days, after any amendment to any
Servicing Agreement which does not require the consent of the Required Lenders
pursuant to Section 6.17.

 

  63

 

 

5.10       Cash Management. (a)  Each Collection Account shall be established at
the Deposit Bank on the Closing Date. Each Borrower shall, or shall cause the
applicable Servicer to, deposit all Collections in respect of the Borrowing Base
Assets directly into the relevant Collection Account (x) in the case of Wells
Fargo Bank, National Association, no later than the Business Day following
receipt thereof; provided that, if such Borrower or the applicable Servicer
receives Collections after 3:00 P.M. (New York City time) on any Business Day,
such Collections shall be deposited into such Borrower’s Collection Account no
later than the second Business Day following receipt thereof and (y) in the case
of Situs Asset Management LLC, no later than the second Business Day following
receipt thereof; provided that, if such Borrower or the applicable Servicer
receives Collections after 2:00 P.M. (New York City time) on any Business Day,
such Collections shall be deposited into such Borrower’s Collection Account no
later than the third Business Day following receipt thereof. Until deposited
into such Borrower’s Collection Account, any Collections held by such Borrower
or the applicable Servicer shall be deemed to be Collateral and shall be held in
trust by them for the benefit of the Administrative Agent on behalf of the
Secured Parties and shall not be commingled with any other funds or property of
any Borrower, the Guarantor or any Servicer. Each Collection Account shall be
under the sole dominion and control of the Administrative Agent.

 

(b)          Any time no Material Default or Event of Default has occurred and
is continuing, funds on deposit in any Collection Account shall be swept on a
daily basis to the relevant Borrower Account.

 

(c)          If at any time, a Material Default or Event of Default shall have
occurred and be continuing, funds on deposit in each Collection Account shall be
applied by the Administrative Agent from time to time to the prepayment and
repayment of the Obligations in the amounts and order of priority in its sole
discretion.

 

5.11       Borrowing Base Reports. (a)  Beginning with the month ended
September 30, 2017, deliver to the Administrative Agent (and the Administrative
Agent shall thereafter deliver to each Lender), as soon as available and in any
event no later than five Business Days after the end of each month, a completed
Borrowing Base Certificate calculating and certifying the Borrowing Base as of
the end of such month, signed on behalf of the Guarantor by a Principal
Financial Officer.

 

(b)          Furnish to the Administrative Agent (and the Administrative Agent
shall thereafter deliver to each Lender) as soon as practicable and in any event
within five Business Days after any Disposition of any Borrowing Base Asset, an
updated Borrowing Base Certificate calculating (on a pro forma basis, after
giving effect to such Disposition) and certifying such pro forma Borrowing Base
as of the end of the most recent month for which a Borrowing Base Certificate
was delivered pursuant to Section 4.2(c), 4.3 or 4.4 or this Section 5.11, as
applicable. The Borrowing Base set forth in each Borrowing Base Certificate
delivered with respect to each month occurring after the fiscal quarter covered
by the updated Borrowing Base Certificate described in the preceding sentence
and ending prior to any such Disposition shall be calculated on a pro forma
basis, after giving effect to such Disposition.

 

5.12       Taxes. Timely file or cause to be filed all Federal, state and other
tax returns that are required to be filed and shall timely pay all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Guarantor or the applicable
Subsidiary).

 

  64

 

 

5.13       Disclosable Events. If any Borrower or the Guarantor obtains
Knowledge or receives any written notice that any Loan Party or Controlled
Affiliate is in violation of Section 6.22(a), 6.22(b) or (c), including any such
violation that could result in the forfeiture of the proceeds of the Loans or a
claim of forfeiture of the proceeds of the Loans (any such violation, a
“Disclosable Event”), such Borrower or the Guarantor shall promptly (i) give
written notice to the Administrative Agent of such Disclosable Event and
(ii) comply with all applicable laws with respect to such Disclosable Event.
Each Borrower or the Guarantor hereby authorizes and consents to the
Administrative Agent and each Lender taking any and all steps the Administrative
Agent or such Lender deems necessary, in its sole but reasonable discretion, to
avoid a violation of all applicable laws with respect to any such Disclosable
Event.

 

5.14       Appraisals. The Administrative Agent shall have the right to
commission an Appraisal for the underlying Real Property securing any Borrowing
Base Asset which was originated by a Borrower or an Affiliate thereof more than
150 days prior to the applicable date of determination of the Loan to Value
Ratio, at the Borrowers’ expense. Any Appraisal received by the Administrative
Agent pursuant to this Section 5.14 shall be used to determine the Loan to Value
Ratio of the applicable asset.

 

5.15       Additional Collateral. With respect to any Property acquired after
the Closing Date by any Borrower (other than any Excluded Asset (as defined in
the Guarantee and Collateral Agreement)) as to which the Administrative Agent,
for the benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems reasonably necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (ii) subject to Section 5.12 of the Guarantee and Collateral
Agreement, take all actions reasonably necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such Property, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

 

Section 6     NEGATIVE COVENANTS

 

Each Borrower and the Guarantor hereby jointly and severally agree that, so long
as the Revolving Credit Commitments remain in effect or any Loan or other amount
is owing to any Lender or the Administrative Agent hereunder (other than
obligations under the Loan Documents (including contingent reimbursement
obligations and indemnity obligations) which, by their express terms, survive
termination of this Agreement or such other Loan Document, as the case may be),
such Borrower and the Guarantor (in the case of the Guarantor, solely with
respect to Sections 6.1, 6.4, 6.8, 6.9, 6.11, 6.12, 6.14, 6.18 and 6.22) shall
not, and the Guarantor shall cause any Intermediate Pledgor (solely with respect
to Sections 6.3, 6.4, 6.5, 6.6, 6.8, 6.9, 6.12, 6.13, 6.14 and 6.22) not to,
directly or indirectly:

 

  65

 

 

6.1         Financial Condition Covenants.

 

(a)          Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) the
Guarantor’s EBITDA for any period of four consecutive fiscal quarters of the
Guarantor to (ii) the Guarantor’s Fixed Charges during such period to be less
than 1.75 to 1.00 as determined as soon as practicable after the end of each
fiscal quarter, but in no event later than 45 days after the last day of the
applicable fiscal quarter.

 

(b)          Minimum Tangible Net Worth. Permit the Guarantor’s Tangible Net
Worth as of the last day of any fiscal quarter of the Guarantor to fall below
the sum of (i) $450,000,000 plus (ii) 75% of the net cash proceeds of any equity
issuance or sale of Capital Stock by the Guarantor that occurs after the Closing
Date.

 

(c)          Minimum Cash Liquidity. Permit the Guarantor’s Cash Liquidity as of
the last day of any fiscal quarter of the Guarantor to be less than the greater
of (i) $10,000,000 and (ii) 5% of the Guarantor’s Recourse Indebtedness.

 

(d)          Maximum Debt to Equity. Permit the ratio of (i) the Guarantor’s
Total Indebtedness as of the last day of any fiscal quarter of the Guarantor to
(ii) the Guarantor’s Shareholder’s Equity as of such date to be greater than
3.00 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than 45 days after the last day of the applicable
fiscal quarter.

 

6.2         Indebtedness. In the case of the Borrower only, create, incur,
assume or suffer to exist any Indebtedness, except Indebtedness under the Loan
Documents.

 

6.3         Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of the Collateral, any Borrowing Base Asset or any Proposed
Borrowing Base Asset, whether now owned or hereafter acquired, except for Liens
in favor of the Administrative Agent and the Lenders under the Loan Documents to
secure the Obligations and Liens for taxes not yet due or that are being
contested in good faith by appropriate proceedings for which adequate reserves
with respect thereto are maintained on the books of the Borrowers, the Guarantor
or the Intermediate Pledgors, as the case may be, in conformity with GAAP.

 

6.4         Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that the Borrowers may Dispose of any or all
of the Borrowing Base Assets, subject to satisfaction of the conditions
precedent set forth in Section 4.4 and Guarantor may enter into any merger,
consolidation or amalgamation in connection with one or more transactions which
do not constitute a Change of Control; provided that (i) the Guarantor shall be
the continuing or surviving Person or (ii) simultaneously with such transaction,
the continuing or surviving Person shall become a Guarantor and the Borrowers
shall comply with Section 5.8 in connection therewith.

 

  66

 

 

6.5         Dispositions. Make any Disposition of any Collateral, except for
Dispositions of any Borrowing Base Asset in accordance with Section 4.4.

 

6.6         Restricted Payments. In the case of the Borrowers or the
Intermediate Pledgors only, make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except for:

 

(a)          each Borrower may make (and incur any obligation (contingent or
otherwise) to declare and/or pay) Restricted Payments to the applicable
Intermediate Pledgor, each Intermediate Pledgor may make (and incur any
obligation (contingent or otherwise) to declare and/or pay) Restricted Payments
to the Operating Partnership Pledgor, and the Operating Partnership Pledgor may
make (and incur any obligation (contingent or otherwise) to declare and/or pay)
Restricted Payments to the Guarantor (including, without limitation, Restricted
Payments in such amounts necessary to avoid, to the extent possible, the
imposition of income tax under Section 857(b) of the Code and the imposition of
excise tax under Section 4981 of the Code), provided that, any such Restricted
Payment may only be made if (i) at the time of such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing and (ii) after
giving effect to such Restricted Payment, the Loan Parties shall be in
compliance with the financial condition covenants set forth in Section 6.1 on a
pro forma basis as of the last day of the most recently ended fiscal quarter for
which the Borrowers are required to have delivered a Compliance Certificate
pursuant to Section 5.02(b); and

 

(b)          each Borrower may make (and incur any obligation (contingent or
otherwise) to declare and/or pay) Restricted Payments to the applicable
Intermediate Pledgor, each Intermediate Pledgor, may make (and incur any
obligation (contingent or otherwise) to declare and/or pay) Restricted Payments
to the Operating Partnership Pledgor, and the Operating Partnership Pledgor may
make (and incur any obligation (contingent or otherwise) to declare and/or pay)
Restricted Payments to the Guarantor, in such amounts necessary to ensure that
the Guarantor maintains REIT Status (it being understood and agreed that the
Guarantor and the Intermediate Pledgors shall not be required to issue any new
equity in order to ensure the same prior to making such Restricted Payments),
provided that, such Restricted Payment may only be made if (i) at the time of
such Restricted Payment, no Event of Default shall have occurred and be
continuing and (ii) after giving effect to such Restricted Payment, the Loan
Parties shall be in compliance with the financial condition covenants set forth
in Section 6.1 on a pro forma basis.

 

6.7         Investments. In the case of the Borrowers only, make any
Investments, except Investments in Eligible Assets.

 

6.8         Limitation on Modifications of Organizational Documents. Amend its
organizational documents in any manner determined by the Administrative Agent in
its good faith, commercially reasonable judgment to be materially adverse to the
Lenders, which amendment, in the case of the Guarantor only, is not corrected in
a manner reasonably satisfactory to the Administrative Agent on or prior to the
date that is 30 days after receipt of notice thereof from the Administrative
Agent; provided that the Borrowers may not request any Loans until the Guarantor
has so corrected such amendment to its organizational documents.

 

  67

 

 

6.9         Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Guarantor, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrowers or the Guarantor as would be obtainable by the Borrowers or the
Guarantor at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transaction between or among the Loan Parties not prohibited hereunder
and (ii) Investments and Restricted Payments not prohibited hereunder.

 

6.10       [Intentionally Omitted].

 

6.11       Limitation on Changes in Fiscal Periods. Permit the fiscal year of
any Borrower or the Guarantor to end on a day other than December 31 or change
any Borrower’s or the Guarantor’s method of determining fiscal quarters in each
case without providing prior written notice thereof to the Administrative Agent.

 

6.12       Limitation on Negative Pledge Clauses. Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Intermediate Pledgor or any Borrower to create, incur, assume or suffer to exist
any Lien upon any of the Collateral, any Borrowing Base Asset or any Proposed
Borrowing Base Asset, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of a Borrower and the Guarantor, their respective
obligations under the Guarantee and Collateral Agreement, other than this
Agreement and the other Loan Documents.

 

6.13       Limitation on Restrictions on Subsidiary Distributions. Solely with
respect to or relating to the assets or the proceeds of assets owned by any
Borrower, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of the applicable Intermediate Pledgor
or such Borrower to (a) make dividends in respect of any Capital Stock held by,
or pay any Indebtedness owed to, the Guarantor or any other Loan Party, (b) make
investments in the Guarantor or any other Loan Party or (c) transfer any of its
assets to the Guarantor or any other Loan Party, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) restrictions imposed by applicable law, (iii) any
restrictions imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or any of the Borrowing Base Assets
permitted by Section 6.5, and (iv) any restrictions existing under an agreement
that amends, refinances or replaces any agreement containing restrictions
permitted under the preceding clauses (i), (ii) or (iii); provided that the
terms and conditions of any such agreement, as they relate to any such
restrictions are no less favorable to such Borrower than those under the
agreement so amended, refinanced or replaced, taken as a whole.

 

6.14       Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses which may
lawfully be conducted while maintaining REIT Status.

 

6.15       [Intentionally Omitted].

 

  68

 

 

6.16       Limitation on Modifications to Borrowing Base Assets. Take any action
constituting a consent, amendment, supplement, waiver, release or other
modification of any material term of any Borrowing Base Asset, except pursuant
to a Permitted Modification.

 

6.17       Servicing of Borrowing Base Assets. (a)  Make any change, or permit
any Servicer to make any change, in its instructions to the Underlying Obligors
regarding payments to be made with respect to the Borrowing Base Assets to any
Collection Account, without the prior written consent of the Required Lenders;

 

(b)          (i) amend or modify Section 4 of any Servicing Agreement Joinder or
(ii) otherwise modify any Servicing Agreement in a manner adverse to the Lenders
without the consent of the Required Lenders; or

 

(c)          deposit or otherwise credit, or use commercially reasonable efforts
to cause to be so deposited or credited, to each Collection Account cash or cash
proceeds other than Collections in respect of the Borrowing Base Assets,
Proposed Borrowing Base Assets then owned by a Borrower, assets which formerly
constituted a part of the Borrowing Base which are still owned by a Borrower or
assets otherwise originated by a Borrower for the purpose of adding such assets
to the Borrowing Base (whether or not added to the Borrowing Base).

 

6.18       REIT Status. Permit the Guarantor to fail to meet the requirements
for REIT Status.

 

6.19       [Intentionally Omitted].

 

6.20         Special Purpose Entity. Permit any Borrower (i) to fail to comply
with the requirements set forth in the definition of “Special Purpose Entity” in
any material respect (but in no event, in any manner which is reasonably likely
to result in the substantive consolidation of such Borrower with any other
Person), (ii) to directly or indirectly make any change, amendment or
modification to any of the “Special Purpose Provisions” as defined in and set
forth in its organizational documents without the prior written consent of the
Required Lenders, or (iii) otherwise take any action which would reasonably be
expected to result in any Borrower not being a Special Purpose Entity.

 

6.21         [Intentionally Omitted].

 

6.22         Disclosable Events. (a) (i) Engage, directly or indirectly, in
business dealings with any party listed on, or any party owned or controlled by
any party listed on, the Specially Designated Nationals List or other similar
lists maintained by OFAC, or in any related Executive Order issued by the
President; (ii) conduct business dealings with a party, or in any country or
territory, subject to sanctions administered by OFAC; (iii) derive or use income
from business dealings with a party subject to sanctions administered by OFAC;
or (iv) use the proceeds of the Loans to conduct any business dealings or
transaction with any party, or in any country or territory, subject to sanctions
administered by OFAC.

 

  69

 

 

(b)          Derive or use any of its assets in violation of the anti-money
laundering or anti-terrorism laws or regulations of the United States, including
but not limited to the USA PATRIOT Act, the Money Laundering Control Act, the
Bank Secrecy Act and any related Executive Order of the President.

 

(c)          Fail to comply with applicable anti-bribery and anti-corruption
laws and regulations (including the FCPA), including any failure to so comply
that may result in the forfeiture of the proceeds of the Loans or a claim of
forfeiture of the proceeds of the Loans.

 

(d)          Fail to provide the Administrative Agent and the Lenders with any
information regarding any Loan Party or any Controlled Affiliate necessary for
the Administrative Agent or any of the Lenders to comply with (i) the anti-money
laundering laws and regulations, including but not limited to the USA PATRIOT
Act, The Money Laundering Control Act, the Bank Secrecy Act and any related
Executive Order issued by the President, (ii) all applicable economic sanctions
laws and regulations administered by OFAC, and (iii) all applicable
anti-corruption and anti-bribery laws and regulations, including the FCPA, in
each case which the Administrative Agent and the Lenders have requested be
provided.

 

Section 7     EVENTS OF DEFAULT

 

7.1         Events of Default. If any of the following events shall occur and be
continuing:

 

(a)          (i) the Borrowers shall fail to pay any principal of any Loan when
due in accordance with the terms hereof; or (ii) the Borrowers shall fail to pay
(A) any interest on any Loan within three Business Days after any such interest
becomes due in accordance with the terms hereof, or (B) any other amount payable
hereunder or under any other Loan Document, within three Business Days after
notice thereof to the Borrower Representative from the Administrative Agent or
any Borrower first obtaining Knowledge; or

 

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (other than the representations and
warranties set forth in the first sentence of Section 3.19, Annex B or in an
Exception Report delivered to the Administrative Agent in accordance with this
Agreement), in any Borrowing Base Certificate, or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished, and such breach is not remedied within ten
Business Days after the earliest to occur of notice thereof to Borrower
Representative from the Administrative Agent or any Borrower first obtaining
Knowledge thereof; or

 

(c)          (i)  any Loan Party shall default in the observance or performance
of any agreement contained in Section 5.4(a) (with respect to the Loan Parties
only), Section 5.7(a), Section 5.9, Section 5.10, Section 5.11 or Section 6
(other than Section 6.8 with respect to the Guarantor only), and such default
shall continue unremedied for a period of five Business Days after the earliest
to occur of notice thereof to Borrower Representative from the Administrative
Agent or any Borrower first obtaining Knowledge thereof, or (ii) the Guarantor
shall default in the observance or performance of Section 6.8; or

 

  70

 

 

(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earliest to
occur of the Administrative Agent notifying Borrower Representative of a failure
to observe or perform such agreement or any Borrower first obtaining Knowledge
thereof; or

 

(e)          any Loan Party shall (i) default in making any payment of any
principal of any Indebtedness (including, without limitation, any Guarantee
Obligation, but excluding the Loans) or any Hedge Recourse Indebtedness on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness or any Hedge Recourse
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Hedge Recourse Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Hedge Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness or Hedge Recourse Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required and subject to any cure or grace periods, such
Indebtedness or Hedge Recourse Indebtedness to become due prior to its stated
maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable; provided that, a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness or Hedge Recourse Indebtedness having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of which exceeds in the aggregate, (x) with
respect to the Guarantor or any Intermediate Pledgor, $25,000,000, and (y) with
respect to any Borrower, $1,000,000; provided, further, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default if the applicable Loan Party cures
such default, event or condition, as the case may be, within the grace period,
if any, provided under the applicable instrument or agreement; or

 

(f)           an Act of Insolvency shall have occurred with respect to any Loan
Party; or

 

  71

 

 

(g)          (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
any Borrower or the Guarantor, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Required Lenders, likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Plan shall terminate
for purposes of Title IV of ERISA, or (v) any Borrower or the Guarantor shall,
or shall be reasonably likely, to incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could, reasonably be
expected to have a Material Adverse Effect; or

 

(h)          one or more judgments or decrees shall be entered against any Loan
Party involving for the Loan Parties taken as a whole a liability (not paid or
fully covered by insurance or for which adequate reserves have not been
established in accordance with GAAP) of (x) with respect to the Guarantor or any
Intermediate Pledgor, $25,000,000 or more, and (y) with respect to any Borrower,
$1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 90 days from the
entry thereof; or

 

(i)           any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k)          any Change of Control shall occur;

 

then, and in any such event for so long as such event is continuing, (A) if such
event is an Event of Default specified in paragraph (f) above with respect to
any Borrower, the Revolving Credit Commitments shall immediately and
automatically terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
shall immediately and automatically become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Borrower Representative declare the Revolving Credit
Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to Borrower
Representative, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

 

  72

 

 

Notwithstanding anything to the contrary in the foregoing, in no event shall the
Guarantor be deemed to be in default or to have failed to perform its
obligations under this Agreement or the other Loan Documents as a result of the
occurrence of any Default or Event of Default caused by any other Loan Party,
provided that, the Administrative Agent and the Secured Parties shall be
entitled to exercise all rights and remedies against the Guarantor under Section
2 of the Guarantee and Collateral Agreement in respect of such Default or Event
of Default in accordance with the Loan Documents.

 

Section 8     THE ADMINISTRATIVE AGENT

 

8.1         Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

8.2         Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

8.3         Exculpatory Provisions. (a) Neither the Administrative Agent nor any
of its Related Parties shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

  73

 

 

(b)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Institution.

 

8.4         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 9.6 and all actions required by such Section in
connection with such transfer shall have been taken. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders, Required Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders, Required Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

 

8.5         Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent shall have received notice from a
Lender or Borrower Representative referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent shall receive such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders, Required Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

  74

 

 

8.6         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither any of the Administrative Agent nor any of
its Related Parties have made any representations or warranties to it and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its Related Parties.

 

8.7         Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Revolving Credit Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Revolving Credit Percentages immediately prior to such date), for, and to save
the Administrative Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Revolving Credit Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

 

8.8         Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent were not the Administrative Agent. With respect to its Loans made or
renewed by it, the Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” shall include the Administrative Agent in its individual capacity.

 

  75

 

 

8.9         Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon ten days’ notice to the Lenders and Borrower
Representative. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders or another Person that is an Eligible
Assignee a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 7.1(a) or 7.1(f) with respect to any Borrower
shall have occurred and be continuing) be subject to approval by Borrower
Representative (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans; provided that, in no event shall any such successor
Administrative Agent be a Defaulting Lender or a Disqualified Institution. A
resigning Administrative Agent’s resignation shall become effective (x) in the
case an Event of Default has occurred and is continuing regardless of whether a
successor agent has accepted appointment as Administrative Agent by the date
that is ten days following a retiring Administrative Agent’s notice of
resignation, upon the expiration of such ten day period, and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above, and (y) in all other cases, only at such time as the Required Lenders
appoint a successor agent as provided for above. After the Administrative
Agent’s resignation as Administrative Agent, the Administrative Agent shall
remain indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Section 8 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

 

8.10       Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of guarantee obligations contemplated by Section 9.15 of this Agreement
or Section 2 of the Guarantee and Collateral Agreement.

 

8.11       The Arranger. The Arranger, in its capacity as such, shall have no
duties or responsibilities, nor shall the Arranger incur any liability, under
this Agreement and the other Loan Documents.

 

8.12       No Duty to Disclose. The Administrative Agent, the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and none of the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests to any
Borrower, any other Loan Party or any of their respective Affiliates.

 

  76

 

 

8.13       Waiver. To the fullest extent permitted by law, each of the Borrowers
and the other Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9     MISCELLANEOUS

 

9.1         Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, restated, supplemented
or modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(i)          forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
under this Agreement (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders), (y) that any amendment or
modification of defined terms used in the financial condition covenants in this
Agreement and (z) that a waiver of any Default, Event of Default or mandatory
reduction of the Revolving Credit Commitments shall not constitute a forgiveness
in principal (which amendment or modification shall be effective with the
consent of the Required Lenders) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Revolving Credit Commitment of any Lender, in each case without the consent
of each Lender directly affected thereby, except that a waiver of any Default,
Event of Default or mandatory reduction of the Revolving Credit Commitments
shall not constitute an extension of any scheduled date of payment or increase
in the amount or extend the expiration of the Revolving Credit Commitments;

 

(ii)         amend, modify or waive any provision of this Section, reduce any
percentage specified in the definition of “Required Lenders”, increase any
percentage specified in the definition of “Borrowing Base”, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or release the Guarantor or
the Borrowers from their respective obligations under the Guarantee and
Collateral Agreement, in each case without the consent of all of the Lenders;

 

  77

 

 

(iii)        amend, modify or waive any provision of Section 8, or any other
provision affecting the rights, duties or obligations of the Administrative
Agent, without the consent of the Administrative Agent;

 

(iv)        amend, modify or waive any provision of Section 2.14 without the
consent of each Lender directly affected thereby; or

 

(v)         impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 9.6 without the
consent of each Lender directly affected thereby.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided that delivery of an
executed signature page of any such instrument by facsimile transmission or
electronic communication shall be effective as delivery of a manually executed
counterpart thereof.

 

9.2         Notices. (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic mail, when received, addressed (i) in the
case of Borrower Representative and the Administrative Agent, as follows,
(ii) in the case of the Lenders, as set forth in an Administrative Questionnaire
delivered to the Administrative Agent or, in the case of a Lender which becomes
a party to this Agreement pursuant to an Assignment and Assumption, in such
Assignment and Assumption or (iii) in the case of any party, to such other
address as such party may hereafter notify to the other parties hereto:

 

Borrower Representative: BSPRT BB Loan, LLC,   c/o Benefit Street Partners
Realty Trust, Inc.   142 West 57th Street, 12th Floor   New York, NY 10019  
Attention: Micah Goodman, Esq.   Telephone: (212) 588-6982   Email:
m.goodman@benefitstreetpartners.com

 

  78

 

 

and to: Ropes & Gray LLP   1211 Avenue  of the Americas   New York, NY
10036-8704   Attention: David C. Djaha, Esq.   Telecopy: (646) 728-2936  
Telephone: (212) 841-0489   Email: David.Djaha@ropesgray.com      
Administrative Agent: Barclays Bank PLC   745 Seventh Avenue   New York, NY
10019   Attention: Nicholas J. Guzzardo   Telephone: (212) 320-6759   Email:
Nicholas.Guzzardo@barclays.com

 

provided that, any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

 

(b)          Without limiting Section 9.2(a), notices and other communications
to the Administrative Agent, the Borrowers or the Lenders hereunder may be
delivered or furnished by any other electronic communications pursuant to
procedures mutually approved by the Administrative Agent and Borrower
Representative.

 

9.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

9.4         Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

  79

 

 

9.5         Payment of Expenses. The Borrowers jointly and severally agree
(a) to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
outside counsel to the Administrative Agent and the charges of the Platform,
(b) to pay or reimburse each Lender and the Administrative Agent for all their
reasonable out-of-pocket costs and expenses actually incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the fees and disbursements of outside
counsel to each Lender and of outside counsel to the Administrative Agent, and
(c) to pay, indemnify or reimburse each Lender, the Administrative Agent, their
respective Affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever actually incurred by an Indemnitee or imposed on any Indemnitee in
connection with any claim asserted by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, any commitment
letter or fee letter in connection therewith, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds thereof, (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property owned,
occupied or operated by any Borrower or any other Loan Party, or any
Environmental Liability related in any way to any Borrower or any other Loan
Party or any of their respective properties (other than any such presence or
release to the extent first arising solely after the date on which the
Administrative Agent or any Secured Party enforces its remedies with respect to
such property or the Pledged Stock of the applicable Borrower pursuant to the
Loan Documents following an Event of Default by transferring the respective
property or such Pledged Stock pursuant to a foreclosure, accepting a deed in
lieu of foreclosure or similar transfer thereof or the appointment of a receiver
by a court of competent jurisdiction with respect thereto) or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (c), collectively, the “Indemnified Liabilities”); provided that,
the Borrowers shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or a material breach of this Agreement by such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons unless determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, or for any
special, indirect, consequential or punitive damages in connection with the
Revolving Credit Commitments. No Loan Party (or any of their respective
Affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling persons) shall be liable for any damages
arising from the use by unauthorized persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons or for any special, indirect,
consequential or punitive damages in connection with the Revolving Credit
Commitments unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Loan Party (or any of their respective Affiliates,
and their respective officers, directors, trustees, employees, advisors, agents
and controlling persons); provided that such waiver of special, indirect,
consequential or punitive damages shall not otherwise limit the indemnification
obligations of the Borrowers under this Section. Without limiting the foregoing,
and to the extent permitted by applicable law, each Borrower agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries so to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrowers pursuant to this Section shall be submitted
to the address of the Borrowers set forth in Section 9.2, or to such other
Person or address as may be hereafter designated by Borrower Representative in a
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder. For the
avoidance of doubt, this Section 9.5 shall not apply to Taxes, except any Taxes
that represent losses or damages arising from any non-Tax claim.

 

  80

 

 

9.6         Successors and Assigns.

 

(a)          Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that none of the Borrowers nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (c) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it) to an Eligible Assignee; provided that, any such
assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at least the amount
specified in paragraph (b)(i)(B) of this Section in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

  81

 

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 and whole
increments of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower Representative otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of Borrower Representative (such consent not to be
unreasonably withheld or delayed, it being agreed that the Borrower
Representative’s refusal to consent to an assignment to an Affiliate of a
Disqualified Institution shall not be deemed unreasonable) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that, Borrower Representative shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (it being understood,
for the avoidance of doubt, that no Loan Party shall have any obligation to pay,
or reimburse the Administrative Agent for, such recordation fee other than as
provided in Section 2.20(a)(F)); provided that, the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

  82

 

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
to (A) the Guarantor or any of the Guarantor’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower Representative and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.16, 2.18 and 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

 

  83

 

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Register is intended to cause each Loan and other obligation hereunder to be in
registered form within the meaning of Section 5f.103-1(c) of the United States
Treasury Regulations and within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Guarantor or any of the Guarantor’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.7 with respect to any payments made by such Lender to its
Participant(s).

 

  84

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of all the
Lenders under Section 9.1 that directly affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16 (it being understood that the documentation
required under Section 2.16 shall be delivered to the participating Lender)) and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that, such
Participant (A) agrees to be subject to the provisions of Sections 2.19 and 2.20
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
Borrower Representative's request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 2.20 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7(b) as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.7(a) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The Participant Register is intended to cause each Loan and other
obligation hereunder to be in registered form within the meaning of Section
5f.103-1(c) of the United States Treasury Regulations and within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)           Disqualified Institutions. (i) No assignment or participation
shall be made to any Person that was a Disqualified Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such Person (unless Borrower Representative has
consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation). Any assignment or participation to
a Disqualified Institution without Borrower Representative’s consent shall be
null and void.

 

  85

 

 

(ii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Debtor Relief Plan”), each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(iii)         The Administrative Agent shall have the right, and the Borrowers
hereby expressly authorize the Administrative Agent, to post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time on the Platform and/or provide such list to each Lender requesting
the same.

 

9.7         Adjustments; Set-off. (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders,
if any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7.1(f) or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that (i) if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or Disqualified Institution), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

 

  86

 

 

(b)          Subject to Sections 9.7(c) and (d), in addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right, at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without prior notice to the Borrowers, any such notice being
expressly waived by each Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by the Borrowers hereunder (whether at
the stated maturity, by acceleration or otherwise), to set off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers, as the case may be. Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)          Each Lender hereby acknowledges that the exercise by any Lender of
offset, set-off, banker’s lien or similar rights against any deposit account or
other property or asset of any Borrower or any other Loan Party could result
under certain laws in significant impairment of the ability of all Lenders to
recover any further amounts in respect of the Obligations. Each Lender hereby
agrees not to charge or offset any amount owed to it by Borrowers against any of
the accounts, property or assets of any Borrower or any other Loan Party held by
such Lender without the prior written approval of the Required Lenders.

 

(d)          In the event that any Defaulting Lender shall exercise any such
right of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

 

9.8         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with Borrower Representative and the Administrative
Agent.

 

9.9         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10       Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrowers, the Administrative Agent, the Arranger
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Arranger,
the Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

9.11       Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  87

 

 

9.12       Submission To Jurisdiction; Waivers. Each of the Borrowers and the
Administrative Agent hereby irrevocably and unconditionally:

 

(a)          submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Borrower Representative
or the Administrative Agent, as applicable, at its address set forth in
Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

9.13       Acknowledgements. Each of the Borrowers and Guarantor hereby
acknowledges that:

 

(a)          it has been advised by and consulted with its own legal,
accounting, regulatory and tax advisors (to the extent it deemed appropriate) in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)          none of the Arranger, the Administrative Agent nor any Lender has
any fiduciary relationship with or duty to the Borrowers or the Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Arranger, the Administrative Agent
and the Lenders, on one hand, and the Borrowers and the Guarantor, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;

 

  88

 

 

(c)          it is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and

 

(d)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Administrative Agent and the Lenders or among the Borrowers, the
Guarantor and the Lenders.

 

9.14       Confidentiality. Each of the Administrative Agent and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential (including the terms hereof or any other Loan Document); provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Arranger, the Administrative Agent,
any other Lender or any Affiliate of any thereof, (b) to any Participant or
Eligible Assignee (each, a “Transferee”) or prospective Transferee, other than a
Disqualified Institution, that agrees to comply with the provisions of this
Section or substantially equivalent provisions, (c) to any of its employees,
directors, agents, attorneys, accountants and other professional advisors who
need to know such information and has generally been informed of confidentiality
requirements, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements (other than a Disqualified
Institution) or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) in connection with the exercise of any remedy hereunder or under any other
Loan Document; provided, that in the case of each of clauses (e), (f) and (g),
the Administrative Agent and such Lender, as applicable, shall, to the extent
permitted by applicable Requirements of Law, provide Borrower Representative
with reasonable advance notice of such disclosure.

 

9.15       Release of Guarantee Obligations. Notwithstanding anything to the
contrary contained herein or any other Loan Document, when all Obligations have
been paid in full (other than obligations under the Loan Documents (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of this Agreement or such other Loan
Document, as the case may be) and all Revolving Credit Commitments have
terminated or expired, upon request of Borrower Representative, the
Administrative Agent shall take such actions as shall be required to release all
guarantee obligations under any Loan Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or the Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

 

  89

 

 

9.16       Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial condition covenants, standards or terms in this
Agreement, then Borrower Representative and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating a Borrower’s financial condition shall be the same after
such Accounting Change as if such Accounting Change had not been made. Until
such time as such an amendment shall have been executed and delivered by
Borrower Representative, the Administrative Agent and the Required Lenders, all
financial condition covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board or, if applicable, the SEC.

 

9.17       Waivers of Jury Trial. THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

9.18       Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  90

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

9.19       Joint and Several Liability. Each Borrower hereby accepts joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of each
other Borrower to accept joint and several liability for the Loans and the other
Obligations hereunder. Each Borrower, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with each other Borrower, with respect to the
payment and performance of all of the Obligations, it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them. If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event each
other Borrower will make such payment with respect to, or perform, such
Obligation.

 

[SIGNATURE PAGES FOLLOW]

 

  91

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BSPRT BB LOAN, LLC,   as a Borrower         By: /s/ Micah Goodman     Name:
Micah Goodman     Title: Authorized Signatory         BSPRT FINANCE SUB-LENDER
II, LLC,   as a Borrower         By: /s/ Micah Goodman     Name: Micah Goodman  
  Title: Authorized Signatory         BENEFIT STREET PARTNERS REALTY TRUST,
INC.,   as the Guarantor         By: /s/ Micah Goodman     Name: Micah Goodman  
  Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  BARCLAYS BANK PLC,   as Administrative Agent, Arranger and Lender         By:
/s/ Craig Malloy     Name: Craig Malloy     Title: Director

 

[Signature Page to Credit Agreement]

 

 

 

 

Annex A

 

Commitments

 

Lender  Revolving Credit Commitment        BARCLAYS BANK PLC  $75,000,000    
    Total Commitments  $75,000,000 

 

Annex A

 

 

Annex B

 

Representations and Warranties Regarding Borrowing Base Assets

 

Attached.

 

Annex B

 

 

Schedule 1.1(a)

 

Disqualified Institutions

 

All Affiliates, successors and assigns of the entities listed on this Schedule
1.1(a), in each case to the extent readily identifiable as an Affiliate,
successor or assign of such entity on the basis of its name, and such other
Persons indicated in writing by Borrower Representative from time to time to the
Lenders in accordance with Section 9.6(f)(iii), shall be a Disqualified
Institution, as defined and used in this Agreement.

 

1.Annaly Commercial Real Estate Group

2.Apollo Global Management

3.Arbor Capital Group, Inc.

4.Ares Management

5.Berkadia Commercial Mortgage LLC

6.Blackstone

7.C-III Commercial Mortgage

8.Cantor Commercial Real Estate

9.CBRE Group Inc.

10.Colony Capital

11.Crexus Investment Corp.

12.Greystone

13.Guggenheim Partners, LLC

14.Fortress Investment Group

15.Jefferies LoanCore

16.KKR

17.Ladder Capital Finance

18.Mesa West

19.Newcastle Investment Group

20.Principal Commercial

21.RAIT Financial Trust

22.Rialto Capital Management

23.Silverpeak Real Estate Partners

24.Starwood Mortgage Capital

25.Walker & Dunlop Inc.

 

Schedule 1.1(a)

 

 

Schedule 3.18

 

FILING OFFICES

 

Intermediate Pledgors   Delaware Secretary of State       Borrowers   Delaware
Secretary of State

 

Schedule 3.18

